Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

Columna Holdings Limited

1 Royal Plaza

Royal Avenue

St Peter Port

Guernsey GY 2HL

Bridgeview, 21 July 2014

Dear Sirs,

RE: investment agreement in PM Group S.p.A.

we refer to our previous conversations and propose hereby the following
agreement:

INVESTMENT AGREEMENT

by and between

Manitex International Inc., a company duly organized and validly existing under
the laws of the State of Michigan (U.S.A.), with registered office at 9725
Industrial Drive, Bridgeview, Illinois, represented herein by Andrew Rooke,
President and Chief Operating Officer duly authorized by virtue of the board of
directors resolution of 10 July 2014 (hereinafter “Manitex”)

- on the one hand -

and

 

1



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

IPEF III Holdings n° 11 S.A., a company duly organized and validly existing
under the laws of Luxembourg, with registered office at 18 Rue de l’Eau,
Luxembourg, Companies Registry number B 78607, Italian tax code 97398790150
represented herein by Emanuela Di Muzio by virtue of a special power of attorney
granted in Luxembourg on 5 June 2014 before Notary Michael Martine Schaeffer
(hereinafter “IPEF”)

and

Columna Holdings Limited, a limited liability company duly organized and validly
existing under the laws of England, with registered office at 1 Royal Plaza,
Royal Avenue, St Peter Port, Guernsey, represented herein by Emanuela Di Muzio
by virtue of a special power of attorney granted in Guernsey on 25 June 2014
before Notary Michael Julian Riddiford (hereinafter “Columna”)

- on the other hand –

 

2



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

TABLE OF CONTENTS

RECITALS

ARTICLES:

 

ARTICLE 1 - DEFINITIONS - INTERPRETATION

     10   

ARTICLE 2 - OBLIGATIONS OF IPEF IN RESPECT OF THE CAPITAL INCREASES

     17   

ARTICLE 3 - FURTHER OBLIGATIONS OF IPEF PRIOR TO CLOSING

     18   

ARTICLE 4 - CLOSING

     20   

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES BY IPEF

     22   

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES BY MANITEX

     24   

ARTICLE 7 - COVENANTS

     25   

ARTICLE 8 - INDEMNIFICATION FOR BREACH OF IPEF

     29   

ARTICLE 9 - INDEMNIFICATION BY MANITEX

     31   

ARTICLE 10 - CONDITIONS PRECEDENT TO CLOSING

     32   

ARTICLE 11- TERMINATION

     34   

ARTICLE 12 - ANNOUNCEMENTS AND CONFIDENTIALITY

     35   

ARTICLE 13 - MISCELLANEOUS

     36   

ARTICLE 14 - GOVERNING LAW AND ARBITRATION

     39   

LIST OF THE SCHEDULES:

Schedule F(a) – resolution of the board of directors of PM of 10 June 2014

Schedule F(b) – draft financial statements of PM as at 31 December 2013

Schedule G(a) – resolution of the board of directors of O&S of 10 June 2014

Schedule G(b) – draft financial statements of O&S as at 31 December 2013

Schedule H(a) – notice of PM’s ordinary and extraordinary shareholders meeting
of 30 June 2014

Schedule I(a) – notice of O&S’s ordinary and extraordinary shareholders meeting
of 30 June 2014

Schedule J – list of candidate directors filed by IPEF on 20 June 2014

Schedule K(a) – execution copy of the Banks Restructuring Agreement

 

3



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

Schedule K(b) – execution copy of the Fiduciary Mandate for the PM Shares

Schedule K(c) – execution copy of the Fiduciary Mandate for the Pilosio Shares

Schedule K(d) – execution copy of the Escrow Agreement

Schedule K(e) – execution copy of the Pilosio Transfer Agreement

Schedule K(f) – execution copy of the Assignment Agreements of the PM Bank Debts

Schedule K(g) – execution copy of the Put and Call Agreement

Schedule K(h) – execution copy of the Assignment Agreements of the O&S Bank
Debts

Schedule 1.1 – Restructuring Plan

Schedule 3.1 – Resignation letter of directors and possibly statutory auditors
(sindaci)

Schedule 5.1(c)(iii) – by-laws of PM and O&S

 

4



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

RECITALS

 

A. IPEF is an investment vehicle fully owned by Columna;

 

B. PM Group s.p.a. is a company duly incorporated and validly organised under
the laws of Italy, with registered office at 22 Via Verdi, San Cesario sul
Panaro (MO), Italy, number of registration at the Register of Companies of
Modena 334223, with a share capital of Euro 23,311,420.00, fully paid-in and
divided into no. 101,312,500 ordinary shares with no nominal value (hereinafter
referred to as “PM”);

 

C. PM owns 100% of the shares of the following companies:

 

  (i) Oil&Steel s.p.a, a company duly incorporated and validly organised under
the laws of Italy, with registered office at 22 Via Verdi, San Cesario sul
Panaro (MO), Italy, number of registration at the Register of Companies of
Modena 02313650364 with a share capital of Euro 362,400.00 fully paid-in and
divided in no. 362,400 ordinary shares, each having a par value of Euro 1.00
(hereinafter referred to as “O&S”);

 

  (ii) Pilosio s.p.a., a company duly incorporated and validly organised under
the laws of Italy, with registered office at Via Fermi 45, Tavagnacco (UD),
Italy, number of registration at the Register of Companies of Udine 251502 with
a share capital of Euro 5,000,000.00 fully paid-in and divided into no.
5,000,000 ordinary shares, each having a par value of Euro 1.00 (hereinafter
referred to as “Pilosio”);

 

D. the share capital of PM is currently held by the following shareholders
(hereinafter the “Shareholders”), IPEF being the majority shareholder:

 

Shareholders

   No. Shares      Percentage of PM’s share
capital  

IPEF

     77,669,404         76.66 % 

Felofin s.p.a.

     16,786,091         16.57 % 

BS Private Equity s.r.l.

     1,182,784         1.17 % 

Luigi Fucili

     1,083,555         1.07 % 

 

5



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

Andrea Antonino Certo

     993,260         0.98 % 

Paolo Balugani

     939,082         0.93 % 

Giuliano Asperti

     845,174         0.83 % 

Attilio Imi

     657,358         0.65 % 

Nicola Zago

     516,495         0.51 % 

Giancarlo Gaggioli

     361,185         0.36 % 

Fosco Celi

     187,816         0.19 % 

Giovanni Tacconi

     90,296         0.09 % 

 

E. PM and O&S are primarily engaged in the manufacturing and sale of truck
mounted hydraulic cranes and aerial platforms.

 

F. On 10 June 2014 by virtue of the resolution attached hereto as Schedule F(a)
the board of directors of PM approved the draft financial statements of PM as at
31 December 2013 attached hereto as Schedule F(b) and resolved to call in:

 

  1) the ordinary shareholders meeting of PM on 30 June 2014 in first call and
on 30 July 2014 in second call to resolve on:

 

  (i). the approval of the financial statement of PM as at 31 December 2013; and

 

  (ii). the appointment of the new directors, including the President of the
Board of Directors, and statutory auditors (sindaci) in lieu of the current
directors and statutory auditors (sindaci) whose office will terminate by law
upon approval of the financial statements under paragraph (i) above; and

 

  (iii). the appointment of the auditing company for the fiscal years 2014-2017
(hereinafter the “PM’s Ordinary Shareholders Meeting”)

 

  and     

 

  2) the extraordinary shareholders meeting of PM on 30 June 2014 in first call
and 30 July 2014 in second call (hereinafter the “PM’s Extraordinary
Shareholders’ Meeting”) to resolve on the following actions (hereinafter
collectively the “Capital Increases”):

 

6



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (i) a capital increase for Euro 10,000,000.00 plus a share premium of Euro
7,927,316.00 and an equity contribution of Euro 26,572,684.00 to cover losses
(equal to a total amount of Euro 44,500,000.00) – conditional upon full
subscription thereof (inscindibile) and Final Confirmation (as defined below) –
to be subscribed for by the Shareholders and paid-in in cash and/or by way of
set-off of due claims of the Shareholders against PM (hereinafter the
“Shareholders Capital Increase”);

and, in the event of failure of the Shareholders to subscribe in full for the
Shareholders Capital Increase,

 

  (ii) a capital increase for 10,000,000.00 plus a share premium of Euro
7,927,316.00 and an equity contribution of Euro 26,572,684.00 to cover losses
(equal to a total amount of Euro 44,500,000.00)—conditional upon full
subscription thereof (inscindibile) and Final Confirmation (as defined below)—to
be subscribed for by Manitex and paid–in in cash and/or by way of set-off of due
claims of Manitex against PM (hereinafter the “Manitex Capital Increase”).

 

G. On 10 June 2014 by virtue of the resolution attached hereto as Schedule G(a)
the board of directors of O&S approved the draft financial statements of O&S as
at 31 December 2013 attached hereto as Schedule G(b) and resolved to call in:

 

  1) the ordinary shareholders meeting of O&S on 30 June 2014 in first call and
30 July 2014 in second call to resolve on the approval of the financial
statement as at 31 December 2013 and the appointment of the auditing company for
the fiscal years 2014-2017 (hereinafter the “O&S Ordinary Shareholders
Meeting”);

and

 

  2) the extraordinary shareholders meeting of O&S on 30 June 2014 in first call
and 30 July 2014 in second call (hereinafter the “O&S Extraordinary
Shareholders’ Meeting”) to resolve on the following actions:

 

7



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (i) a capital increase in two tranches - the first one to be paid-in full
(inscindibile)- for Euro 1.000,000.00 plus a share premium of Euro 2,500.996,00
and a second one – that can be subscribed and paid for also partially - for Euro
600,000.00 plus in any case an equity contribution of Euro 6,197,686.00 to cover
losses – conditional upon both the Final Confirmation (as defined below) and
subscription in full for the Shareholders Capital Increase or the Manitex
Capital Increase, as the case may be – through issuance of corresponding
ordinary shares of O&S to be subscribed for by PM and paid–in in cash or by way
of set-off of due claims of PM against O&S (hereinafter the “O&S Capital
Increase”).

 

H. The board of directors of PM called in PM’s Extraordinary Shareholders
Meeting and PM’s Ordinary Shareholders Meeting pursuant to the notice of
meeting, duly delivered to the shareholders, attached hereto as Schedule H(a).

 

I. The board of directors of O&S called in O&S Extraordinary Shareholders
Meeting and O&S Ordinary Shareholders Meeting pursuant to the notice of meeting
attached hereto as Schedule I(a).

 

J. On 20 June 2014 IPEF filed with PM the list of candidate directors attached
hereto as Schedule J in respect of the renewal of the board of directors of PM.

 

K. On the date hereof (the “Signing Date”) the following actions took place:

 

  (a) PM and O&S executed with the Banks (as defined below) the debt
restructuring agreement under article 182bis of the IBL (as defined below)
attached hereto as Schedule K (a) (the “Banks Restructuring Agreement”);

 

  (b) IPEF mandated the Fiduciary Company (as defined below) to manage its
equity interests in PM by executing the fiduciary mandate attached hereto as
Schedule K (b) (the “Fiduciary Mandate for the PM Shares”) ;

 

  (c) PM mandated the Fiduciary Company (as defined below) to manage its equity
interests in Pilosio by executing the fiduciary mandate attached hereto as
Schedule K (c) (the “Fiduciary Mandate for the Pilosio Shares”);

 

8



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (d) Columna, PM and the escrow agent executed the escrow agreement attached
hereto as Schedule K (d) (the “Escrow Agreement”);

 

  (e) PM and Columna, through its subsidiary Polo Holdings S.à.r.l., executed
the share purchase agreement attached hereto as Schedule K (e) in connection
with the transfer of 100% of the equity interest in Pilosio (the “Pilosio
Transfer Agreement”) and Columna, through its subsidiary Polo Holdings S.à.r.l.,
paid Euro 1,000,000.00 (one million) into the Escrow (as defined below);

 

  (f) Manitex and the Senior Banks (as defined below) executed the agreements
attached hereto as Schedule K (f) with respect to the transfer of certain debts
owed by PM to the Senior Banks (the “Assignment Agreements of the PM Bank
Debts”);

 

  (g) Manitex and BPER executed the put and call agreement attached hereto as
Schedule K (g) with respect to a certain debt owed by PM to BPER (the “Put and
Call Agreement”);

 

  (h) PM and the Senior Banks (as defined below) executed the agreement attached
hereto as Schedule K (h) with respect to the transfer of certain debts owed by
O&S to the Senior Banks (the “Assignment Agreements of the O&S Bank Debts”).

 

I. Upon and subject to the terms and conditions contained in this agreement
(hereinafter the “Agreement”), Manitex is willing to subscribe for the Manitex
Capital Increase (hereinafter the “Investment”).

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein and in the schedules hereto, Manitex, Columna and IPEF agree as
follows:

 

9



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

ARTICLE 1

DEFINITIONS - INTERPRETATION

 

1.1 Definitions. Without prejudice to any other term and/or expression defined
elsewhere in this Agreement, the following terms and expressions shall have, in
this Agreement, the following meaning:

“182bis Filing” means the petition to be filed by PM with the bankruptcy court
of Modena pursuant to article 182bis of the IBL that must incorporate (in
addition to the documents set out in article 182bis of the IBL) the Banks
Restructuring Agreement, the Restructuring Plan and an expert opinion meeting
the requirements set out in article 182bis of the IBL.

“Action” means any action, litigation, lawsuit, arbitration, appeal, petition,
proceeding, complaint, charge, dispute, allegation, claim, suit, demand,
mediation, hearing, investigation or similar proceeding by or before any
Governmental Authority or inquiry or investigation by any Governmental
Authority.

“Affiliate” means, with respect to a party, any Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
party.

“Agreement” means this investment agreement by and between IPEF and Columna on
one side and Manitex on the other side, including its recitals and Schedules, as
it may be amended in writing from time to time.

“Assignment Agreements of O&S Bank Debts” has the meaning ascribed to it in
Recital K (h).

“Assignment Agreements of the PM Bank Debts” has the meaning ascribed to it in
Recital K (f).

“Banks” means collectively the Senior Banks and the Junior Banks.

“Banks Restructuring Agreement” has the meaning ascribed to it in Recital K (a).

 

10



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

“BPER” means Banca Popolare dell’Emilia Romagna s.c.a.r.l.

“BPER Subordinated Debt” means a portion of the senior debt owed by PM to BPER
equal on the Signing Date to a principal amount of Euro 5,000,000.00 that will
be restructured under the Banks Restructuring Agreement.

“Business Day” means any day in which the banks are normally open for business
in Milan (Italy) and in Illinois (U.S.A.).

“Capital Increases” has the meaning set out in Recital F.2).

“Civil Code” means the Italian civil code, as approved by the Royal Decree dated
16 March 1942, No. 262, as subsequently amended.

“Closing” means the subscription for the Manitex Capital Increase and concurrent
payment of the relevant capital contributions by Manitex at the terms set out in
Article 4.

“control”, “controlled” or “controlling” the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities or similar ownership
interests, by contract or otherwise.

“Date of Closing” means the day on which the Closing shall take place which
shall be any day agreed between the Parties and PM falling between the 1st and
the 5th day after the Banks Restructuring Agreement becomes effective.

“Designated Person” means the Person designated by Manitex to carry out the
Investment pursuant to Article 4.4.

“Encumbrance” means any mortgage, lien, pledge, charge, encumbrance, charge,
other security interest (or an agreement or commitment to create any of them),
legal proceeding (such as seizure), easement, license, option, claim, other
rights in-rem, including option rights, pre-emption rights, rights of first
refusal or veto rights, rights under forward or preliminary sales, restriction
on title, transfer or exercise of any other attribute of ownership, or other
restriction or limitation of any kind whatsoever.

 

11



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

“Escrow” means the escrow structure to be set up by Columna pursuant to the
Escrow Agreement.

“Escrow Agreement” has the meaning ascribed to it in Recital K (d).

“Fiduciary Company” means EOS Servizi Fiduciari s.p.a. with registered office at
Via Montebello 39, Milan (Italy).

“Fiduciary Mandate For The Pilosio Shares” has the meaning ascribed to it in
Recital K (c).

“Fiduciary Mandate For The PM Shares” has the meaning ascribed to it in Recital
K (b).

“Final Confirmation” means the becoming final and no longer appealable of the
decree of the bankruptcy court of Modena confirming the Banks Restructuring
Agreement (esecutività del decreto di omologazione).

“Final Confirmation Date” means the date on which the decree of the bankruptcy
court of Modena confirming the 182bis Agreement becomes final and no longer
appealable (data di esecutività del decreto di omologazione).

“Governmental Approvals” means any approval, authorization, consent, order,
license, permit, certification qualification, exemption, registration,
designation, declaration, filing, waiver or other authorization, issued,
granted, given or otherwise made available by or under the authority of any
Governmental Authority.

“Governmental Authority” means any government, state or political subdivision
thereof, national or supranational body, court, tribunal or any person or body
exercising executive, legislative, judicial, regulatory or administrative
functions on behalf of any of them and includes all relevant securities
commissions, stock exchange authorities, foreign exchange authorities, foreign
investment authorities and similar entities or authorities.

 

12



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

“IBL” means the Italian bankruptcy law set out in the Royal Decree n. 267 of
16 March 1942 as subsequently amended.

“Indemnification” has the meaning set out in Article 8.1.

“Investment” means the investment of Manitex in PM pursuant to Article 4.

“Junior Banks” means collectively Banca Nazionale del Lavoro s.p.a., Unipol
Banca s.p.a., Banca Monte dei Paschi di Siena and Cassa di Risparmio in Bologna.

“Law” means any constitution, law, legislation, treaty, statute, ordinance,
code, regulation, rule, injunction, judgment, order, decree, ruling, charge, or
other restriction of any Governmental Authority having competent jurisdiction.

“Loss” means collectively any costs, losses, damages, liabilities, diminution in
value, charges, actions, proceedings, claims, demands, fines, interest,
penalties, costs and expenses including reasonable professional fees and
out-of-pocket costs of investigation, litigation, settlement and judgement.

“Manitex Capital Increase” has the meaning set out in Recital F.2(ii).

“New Shares” means the shares of PM to be newly issued in the context of the
Shareholders Capital Increase or the Manitex Capital Increase, as the case may
be.

“O&S” means Oil&Steel s.p.a. with registered office at 22 Via Verdi, San Cesario
sul Panaro (MO).

“O&S Capital Increase” means the capital increase at O&S pursuant to Recital
G.2(i).

“O&S Bank Debts” means the following senior debts of O&S: (i) the debts owed by
O&S to Unicredit equal to Euro 3,120,500.00 (three million one hundred twenty
hundred five hundred); (ii) the debts owed by O&S to BPER equal to Euro
3,120,500.00 (three million one hundred twenty hundred five hundred).

 

13



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

“O&S Extraordinary Shareholders’ Meeting” means the extraordinary shareholders
meeting of O&S to be held pursuant to Recital G.2.

“O&S Ordinary Shareholders’ Meeting” means the ordinary shareholders meeting of
O&S called in pursuant to Recital G.1.

“O&S Pledge” means the pledge executed by and between the Senior Banks and the
Company to secure the senior debts owed by PM, O&S and Pilosio to the Senior
Banks.

“Option Right” means collectively the right of option to subscribe for shares
newly issued in the context of a capital increase and the pre-emption right on
those of such newly issued shares which shareholders have not subscribed for
pursuant to article 2441, paragraph 3, of the Italian Civil Code.

“Order” means any judgment, award, decree, ruling or any other order of any
Governmental Authority.

“Organizational Documents” means the articles of incorporation, by-laws,
regulations concerning the board resolutions, corporate registry and other
similar documents, instruments or certificates executed, adopted or filed in
connection with the creation, formation or organization of a Person, including
any amendments thereto.

“Party” or “Parties” means IPEF, Columna or Manitex or all of them, as the
context may require.

“Person” means any individual, company, firm, general or limited partnership,
general partnership between individual persons, joint venture, corporation,
proprietorship, association, trust, governmental body, agency or institution of
a government, or any other organization or entity, public or private.

“Pilosio” means Pilosio s.p.a. with registered office at Via Fermi 45,
Tavagnacco (UD).

 

14



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

“Pilosio Transfer Agreement” has the meaning ascribed to it in Recital K (e).

“PM” means PM Group s.p.a. with registered office at Via Verdi 22, San Cesario
sul Panaro (Modena) (Italy).

“PM’s Extraordinary Shareholders’ Meeting” has the meaning ascribed to it in
Recital F.2). PM’s Extraordinary Shareholders’ Meeting will become effective
subject to, and on the date of Final Confirmation.

“PM’s Ordinary Shareholders’ Meeting” means the ordinary shareholders’ meeting
of PM called in pursuant to Recital F.1).

“PM Pledge” means the pledge executed by and between the Senior Banks and the
then shareholders of PM to secure the senior debts owed by PM, O&S and Pilosio
to the Senior Banks.

“PM’s Restructuring” means the restructuring of PM by way collectively of the
Investment and the debt restructuring set out in the Banks Restructuring
Agreement.

“Previous Restructuring Proceedings” means the recovery plan under article 67,
paragraph 3.d) of the IBL approved by PM and O&S in November 2010 and the
restructuring proceedings under article 182bis of the IBL filed by PM and O&S in
May 2012.

“Put and Call Agreement” has the meaning ascribed to it in Recital K (g).

“Representatives” means shareholders, directors, executives, representatives,
members, agents, employees or advisors.

“Restructuring Plan” means the restructuring plan of PM and O&S attached hereto
as Schedule 1.1.

“Senior Banks” means collectively BPER and Unicredit.

 

15



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

“Signing” means the signing of this Agreement and the simultaneous signing of
the agreements and completion of the actions set out in Recital K.

“Signing Date” means the date of Signing.

“Shareholders” means the shareholders of PM as per Recital D.

“Shareholders Capital Increase” has the meaning set out in Recital F.2(i).

 

1.2 Interpretation. In this Agreement, unless the context otherwise requires:

 

  (i) words denoting the singular shall include the plural and vice versa, words
denoting any gender shall include all genders and words denoting any person
shall include bodies corporate, unincorporated, associations, partnerships and
individuals;

 

  (ii) references to a recital, an Article, a Paragraph of or a Schedule to, are
to a recital of, an Article of, a Paragraph of, or a Schedule to, this
Agreement, and references to this Agreement include its recitals and its
Schedules;

 

  (iii) the headings of an Article or a Schedule of this Agreement are indicated
for clarification purposes only and, consequently, they do not form an integral
part of this Agreement and may not be used for purposes of interpretation;

 

  (iv) the word “including” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement to any
specific or similar items or matters immediately following it;

 

  (v) the words “procure” and “cause” include the obligation to deliver the
performance of a third party pursuant to article 1381 of the Civil Code save for
the case where such words follow the expression “use its best efforts to”;

 

  (vi) the words “herein”, “hereof” and “hereunder” and similar words shall be
construed to refer to this Agreement (including the Schedules thereto) in its
entirety and not to any part thereof, unless the context otherwise requires;

 

  (vii) the division of this Agreement into Articles and/or paragraphs and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement;

 

16



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (viii) where in this Agreement an Italian term is given in italics or in
italics and in brackets after an English term and there is any inconsistency
between the Italian and the English terms, the meaning of the Italian term shall
prevail;

 

  (ix) any reference in this Agreement to a “day” or number of “days” (without
the explicit qualification of Business Day(s)) shall be interpreted as a
reference to a calendar day or number of calendar days. Unless otherwise
expressly indicated, any period of time expressed in days or months shall be
calculated under Article 2963 (Computo dei termini di prescrizione) of the Civil
Code.

 

1.3 No Adverse Construction against Drafter. The language throughout this
Agreement shall in all cases be construed as a whole according to its fair
meaning and without implying a presumption that the terms hereof shall be more
strictly construed against one Party as opposed to another by reason of the rule
that a document is to be construed more strictly against the Party who has
prepared the same, it being acknowledged that representatives of all Parties
have participated in the drafting and negotiation of this Agreement.

ARTICLE 2

OBLIGATIONS OF IPEF IN RESPECT OF THE CAPITAL INCREASES AND THE O&S CAPITAL
INCREASE

 

2.1 Capital Increases. Upon the terms and subject to the conditions set forth in
this Agreement, IPEF hereby commits to cause the Fiduciary Company to
participate to PM’s Extraordinary Shareholders’ Meeting in second call (and not
in first call), directly or by proxy, and in the context of such meeting to cast
its vote in favour of the Capital Increases.

 

2.2 Waiver of Option Right. Following approval of the Capital Increases and in
the context of PM’s Extraordinary Shareholders’ Meeting, IPEF commits to cause
the Fiduciary Company to waive the Option Right on the New Shares by expressing
such waiver in writing within the deadlines set for the exercise of the Option
Right under the PM’s Extraordinary Shareholders’ Meeting.

 

17



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

2.3 Waiver of any Shareholder’s right. IPEF hereby acknowledges and represents
that the waiver of the Option Rights on the New Shares will imply the waiver of
its capacity as shareholder of PM and of any right coupled with such capacity,
including any action, course of action, and objection anyhow connected with such
capacity and/or with the subscription for the New Shares by Manitex in the
context of the Manitex Capital Increase.

 

2.4 O&S Capital Increase. Upon the terms and subject to the conditions set forth
in this Agreement, IPEF hereby commits to use its best efforts to cause PM to
participate to O&S’s Extraordinary Shareholders Meeting in second call (and not
in first call), directly or by proxy, and in the context of such meeting cast
its vote in favour of O&S Capital Increase.

ARTICLE 3

FURTHER OBLIGATIONS OF IPEF PRIOR TO CLOSING

 

3.1 Ordinary shareholders’ meetings. Before the Date of Closing, IPEF shall:

 

  (i) mandate the Fiduciary Company to participate to PM’s Ordinary Shareholders
Meeting in second call (and not in first call), directly or by proxy, and in the
context of such meeting cast its vote as follows:

 

  (a) in favour of the approval (without changes) of the financial statements
attached hereto as Schedule F(b);

 

  (b) in favour of the appointment of the current directors and statutory
auditors (sindaci) for a period of 1 (one) year ending upon approval of the
financial statements as at 31 December 2014;

 

  (c) in favour of the appointment of Mr. Giuliano Asperti as chairman of the
board of directors for the same period set out under paragraph (b) above;

 

18



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (d) in favour of the payment to the directors so elected of the following
annual fees: Euro 150,000.00 to the Chairman due on a monthly basis in
installments of Euro 12,500.00 each, Euro 20,000.00 to Mr. Luigi Fucili due on a
monthly basis in installments of Euro 1,666.00 each and Euro 300,00 to each of
the other directors for each board meeting at which they participate;

 

  (e) in favour of the confirmation of the current auditing company for the
fiscal years 2014-2017;

 

  (ii) use its best effort to cause PM to participate in second call (and not in
first call), directly or by proxy, to the O&S Ordinary Shareholders’ Meeting and
in the context of such meeting cast its vote as follows:

 

  (a) in favour of the approval (without changes) of the financial statements
attached hereto as Schedule G(b);

 

  (b) in favour of the confirmation of the current auditing company for the
fiscal years 2014-2017;

 

  (iii) use its best efforts to procure that the directors and possibly the
statutory auditors (sindaci) of PM and O&S hand in their written resignations by
virtue of a letter executed substantially in the form attached hereto as
Schedule 3.1;

 

  (iv) use its best efforts to procure that the board of directors of PM
convenes an ordinary shareholders meeting of PM to be held on the Date of
Closing for the purposes of electing new directors and possibly statutory
auditors (sindaci) in lieu of the ones in office as a consequence of their
resignations under paragraph (iii) above;

 

  (v) mandate the Fiduciary Company to timely file with PM the list of candidate
directors and possibly statutory auditors (sindaci) put forward for election in
the ordinary shareholders meeting under paragraph (iv) above, such list to be
prepared in accordance with the instructions to be timely given in writing by
Manitex to IPEF.

 

3.2 182bis Filing. Before the Date of Closing, IPEF shall also use its best
efforts to procure that PM makes the 182bis Filing as soon as possible following
the Signing Date.

 

19



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

3.3 Pilosio Transfer. Before the Date of Closing and upon satisfaction of the
conditions precedent set out in the Pilosio Transfer Agreement, Columna shall
cause its subsidiary Polo Holdings S.à.r.l. to purchase from PM the equity
interests in Pilosio and shall cause the relevant price to be paid out of the
Escrow.

ARTICLE 4

CLOSING

 

4.1 Closing. Subject to the discharge by IPEF and Columna of the obligations set
forth in Articles 2 and 3 and the satisfaction or waiver in writing of the
conditions precedent set out in Article 10, Closing shall take place on the Date
of Closing at such place and/or time which will be mutually agreed upon by the
Parties and PM.

 

4.2 Closing actions. At Closing, each Party shall do or procure the performance
of all actions necessary in order to consummate the transactions contemplated by
this Agreement as follows:

 

  (a) Manitex shall subscribe for the Manitex Capital Increase and concurrently
pay-in the relevant capital contribution as to Euro 12,000,000 (twelve million)
in cash and as to the remaining Euro 32,500,000 (thirty two million five hundred
thousand) by off-setting the relevant debt against the PM debts purchased under
the Assignment Agreement of the PM Bank Debt;

 

  (b) IPEF shall use its best efforts to procure that PM’s directors register
Manitex, or the Designated Person, as shareholder of PM in the shareholders
register and deliver to Manitex or the Designated Person a copy of such
registration as well as of the registration of the New Shares in the name of
Manitex or the Designated Person by the centralized securities management agency
(Monte Titoli) and the registration of the PM Pledge on the New Shares in the
form requested by the Senior Banks;

 

20



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (c) unless Manitex is entitled to participate to the ordinary shareholders
meeting of PM called in pursuant to Article 3.1 (iv) as new shareholders of PM,
IPEF shall participate and, in the event it is not entitled to, shall mandate
the Fiduciary Company to participate to such shareholders meeting of PM and cast
its vote in favour of the appointment of the directors and possibly the
statutory auditors set out in the list filed with PM pursuant to Article 3.1
(v) or, failing such list, in accordance with the instructions of Manitex;

 

  (d) the Parties shall carry out any additional formality and execute any
further document that will be required under applicable Laws to execute the
Investment;

 

  (e) IPEF shall procure that Pilosio pays to PM the debts owed by Pilosio and
O&S to PM net of any set-off against debts owed by PM and O&S to Pilosio.

 

4.3 Acquisition of Title. Upon completion of Closing, Manitex will acquire title
to the New Shares together with all rights coupled therewith starting from the
Date of Closing.

 

4.4 Right to Designate. Manitex shall have the right to designate a Person to
become a party to this Agreement and to subscribe and pay for the New Shares in
accordance with the terms hereof (the “Designated Person”), provided that such
designation is made in compliance with the following provisions:

 

  a. anything in any applicable provisions of law to the contrary
notwithstanding, such designation will be sufficiently made if notified in
writing to IPEF together with the written acceptance of the Person so
designated;

 

  b. such designation shall be notified to IPEF not later than 3 (three)
Business Days prior to the Date of Closing;

 

  c. the Designated Person will be an Affiliate of Manitex incorporated in
Europe or the United Kingdom;

 

  d. Manitex will be jointly liable with the Designated Person for the correct
execution of the transactions contemplated in this Agreement and such joint
liability will be confirmed in the notice under paragraph (b) above.

 

21



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

4.5 Timing and effectiveness. All of the actions, executions, productions,
remittances and deliveries under Article 4.2 provided to be taken and made at
Closing shall take place simultaneously, meaning that no action, execution,
production, remittance and delivery shall be effective unless all other actions,
executions, productions, remittances and deliveries shall be fully and regularly
performed.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES BY IPEF

 

5.1 Representations and warranties by IPEF. Subject to the provisions of
Section 5.2, IPEF makes to Manitex the following representations and warranties,
and acknowledges that they are correct and true as at the date of execution of
this Agreement and that they shall be correct and true as at the Closing.

 

  (a) Power and authorizations; Governmental Approvals; third party consent

 

  (i) IPEF has full power and authority to execute and deliver this Agreement
and each other document or instrument delivered in connection herewith and to
perform its obligations under this Agreement and each other document or
instrument delivered in connection herewith and consummate the transactions
contemplated hereby.

 

  (ii) This Agreement and any other document or instrument delivered in
connection herewith constitute a legally valid and binding obligation for IPEF.
Neither the execution or the delivery of this Agreement nor the consummation of
the transactions contemplated hereby will result in violation of: (i) any law
provision or the by-laws of IPEF or any resolution taken by the competent
corporate bodies of IPEF; (ii) any judgement, decree, injunction or arbitration
award rendered or delivered by any Governmental Authority or arbitrator having
jurisdiction or competence upon IPEF.

 

  (iii) No Governmental Approval is required to be obtained by IPEF under the
relevant Law in connection with the execution, delivery and performance of this
Agreement at or prior to the Closing Date.

 

22



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (b) Stock capital of PM and O&S

 

  (i) IPEF is the legal and beneficial owner of no. 77,669,404 shares in PM
representing 76.66% of the issued and authorized share capital of PM. Such
shares are subject to the PM Pledge.

 

  (ii) The shares of O&S are subject to the O&S Pledge.

 

  (iii) There is no agreement or undertaking pursuant to which any Person is or
could become entitled to request the issue of new shares by PM or O&S and/or the
transfer of any of the issued and authorized shares.

 

  (iv) PM and O&S have neither issued: (A) any options (other than the officers
and directors incentive plan agreed with the Senior Banks in the context of the
2012 restructuring), warrants, conversion privileges or rights, purchase rights,
subscription rights, exchange rights or other contracts or commitments which
could require PM and O&S to issue or sell any of its capital stock, (B) any
convertible or exchangeable securities against shares, or (C) any other
securities which could give rise to a capital increase, nor has it issued any
securities granting the right to any amount which PM and O&S might distribute,
or the voting rights in the general meetings of PM and O&S or which could result
in any limitation of the rights attached to the issued shares.

 

  (c) Incorporation and existence of PM and O&S

 

  (i) PM and O&S are duly incorporated, organized and validly existing under the
Laws and have full corporate power and all necessary Governmental Approvals to
carry on their business as currently conducted and to own, lease and operate the
assets and properties used in connection therewith, and no of them has violated
any terms of such Governmental Approvals.

 

  (ii) PM and O&S have not been subject to any insolvency or bankruptcy or
recovery process whatsoever other than the Previous Restructuring Proceedings
and no such process is pending. On the Date of Signing PM and O&S have a
negative equity relevant for the purposes of article 2447 of the Italian Civil
Code.

 

23



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (iii) Copies of the current by-laws of PM and O&S are attached as Schedule 5.1
(c) (iii), which copies are true and complete.

 

5.2 Exclusion of further representations or warranties. It is expressly
specified and agreed upon by the Parties that the representations and warranties
set forth in Section 5.1 are the sole representations and warranties given by
IPEF to Manitex in connection with the Investment contemplated in this
Agreement, with express exclusion of any other implicit representation and
warranty.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES BY MANITEX

 

6.1 Representations or warranties by Manitex. Subject to the provisions of
Section 6.2, Manitex makes to IPEF the following representations and warranties,
and acknowledges that they are correct and true as at the date of execution of
this Agreement and that they shall be correct and true as at Closing.

 

(a) Corporate power and authorizations

 

  (i) Manitex has full corporate power and authority to execute and deliver this
Agreement and each other document or instrument delivered in connection herewith
and to consummate the transactions contemplated hereby.

 

  (ii) This Agreement constitutes a legally valid and binding obligation for
Manitex, and the entry into this Agreement and/or the performance by Manitex of
its obligations hereunder has been duly authorized by means of all corporate
actions taken by the competent corporate bodies of Manitex. No consent,
approval, authorisation, declaration or communication to or from whatsoever
public authority or other entity is required to be obtained or performed by
Manitex in connection with the entering into this Agreement and/or the
performance of any obligation hereunder for the Investment.

 

24



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

(b) Violations

Neither the execution or the delivery of this Agreement nor the consummation of
the transactions contemplated hereby will result in violation of:

 

  (i) any law provision or the by-laws of Manitex or any resolution taken by the
competent corporate bodies of Manitex;

 

  (ii) any judgement, decree, injunction or arbitration award rendered or
delivered by any Governmental Authority or arbitrator having jurisdiction or
competence upon Manitex.

 

6.2 Exclusion of further representations or warranties. It is expressly
specified and agreed upon by the Parties that the representations and warranties
set forth in Section 6.1 are the sole representations and warranties given by
Manitex to IPEF in connection with the Investment contemplated in this
Agreement, with express exclusion of any other implicit representation and
warranty.

ARTICLE 7

COVENANTS

 

7.1 General. During the period between the date hereof and the Date of Closing,
each Party will use its reasonable best efforts to take all actions and do all
things necessary, proper or advisable to consummate, make effective, and comply
with all of the terms of this Agreement and the transactions contemplated
hereunder. Each Party shall cooperate with each other and use commercially
reasonable efforts to satisfy all of the Closing conditions in an expeditious
manner.

 

7.2 Access to information. From the date hereof until Closing, IPEF shall permit
and use its reasonable best efforts to cause PM and O&S to permit, Manitex, its
Affiliates and/or their Representatives to have access at all reasonable times,
to a reasonable extent, and in a manner so as not to interfere with the normal
business operations of PM and O&S, to their premises, properties, management,
employees, personnel, systems, stored data and other information, books,
records, contracts and documents Manitex may reasonably request.

 

25



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

7.3 Conduct of IPEF prior to Closing. From and after the date hereof, and until
completion of Closing, unless otherwise contemplated by this Agreement or
approved in writing by Manitex, IPEF shall not take any action that would
require a resolution of the shareholders meeting of PM (except for the
resolutions to be approved by IPEF in the context of the PM Extraordinary
Shareholders’ Meeting and the PM Ordinary Shareholders’ Meeting pursuant to
Articles 2, 3 and 4.2(c) above) or that may prejudice or affect the consummation
of the Investment, including by way of example approving any resolutions of the
shareholders meeting of PM providing for:

 

  (a) the issuance of new shares other than in the context of the Capital
Increases, the issuance of convertible bonds, bonds with warrants or any other
securities convertible into or exercisable for any shares of capital stock of
PM, any rights, warrants, options, calls or commitments to acquire or related to
any shares of capital stock or other equity interests with respect to PM, any
awards under any bonus, incentive or other compensation plan or arrangement
which would result in the right to receive shares or other equity interests of
PM (including the grant of stock options, stock appreciation rights or other
stock related awards) or modifies or amends any right of any holder of
outstanding shares of capital stock of, or any options with respect to PM;

 

  (b) any extra-ordinary corporate transaction of PM such as mergers, demergers,
spin-offs, disposals of equity interest or businesses other than in accordance
with the Restructuring Plan;

 

  (c) any bonus, award, benefit or other compensation plan or arrangement to any
director or officer of PM different from the directors’ fees set out in Article
3.1 (i) (d) above or any increase or variation of whatever nature of such fees;

 

  (d) the change of the Organizational Documents of PM, save for those necessary
to comply with any mandatory provision of law or to allow the consummation of
the Investment.

 

26



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

7.4 Conduct of business prior to the Closing. From and after the date hereof,
and until completion of Closing, unless otherwise contemplated by this Agreement
or approved in writing by Manitex, IPEF shall use its reasonable best efforts to
cause PM and O&S to conduct the respective businesses in the ordinary course of
business, consistent with past practice.

Without limiting the generality of the foregoing, during the period between the
date hereof and the occurrence of Closing, and unless otherwise contemplated by
this Agreement or approved in writing by Manitex, which consent shall not be
unreasonably withheld or delayed, IPEF shall use its reasonable best efforts to
procure that nor PM or O&S:

 

  (a) issues, sells, pledges, transfers, grants, otherwise disposes of or
encumbers any shares of capital stock or other equity interests of PM and O&S,
convertible bonds, bonds with warrants or any other securities convertible into
or exercisable for any shares of capital stock of PM and O&S or equity
interests, any rights, warrants, options, calls or commitments to acquire or
related to any shares of capital stock or other equity interests with respect to
PM and O&S, any awards under any bonus, incentive or other compensation plan or
arrangement which would result in the right to receive shares or other equity
interests of PM and O&S (including the grant of stock options, stock
appreciation rights or other stock related awards) or modifies or amends any
right of any holder of outstanding shares of capital stock of, or any options
with respect to PM and O&S;

 

  (b) takes any action that would require a resolution of the shareholders
meeting of PM and O&S, except for those resolutions that may be required to
effectuate and carry out the terms and conditions of this Agreement;

 

  (c) borrows from financial institutions, issues any debt securities or
otherwise incurs any indebtedness or guarantees any indebtedness, assumes
guarantee or endorses of any obligations of any other Person other than as set
forth in the Banks Restructuring Agreement;

 

27



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (d) merges or consolidates or agrees to merge or consolidate with any Person
or takes any action with respect to any recapitalization, restructuring
reorganization, liquidation or dissolution of PM and O&S other than the actions
laid out in the Banks Restructuring Agreement;

 

  (e) sells, transfers, leases, mortgages, encumbers, licenses or otherwise
disposes of assets (other than the equity interest in Pilosio under the Pilosio
Transfer Agreement), properties or businesses in any transaction or series of
related transactions; incur, create or assume any Encumbrance on any of the
assets or properties of any company of PM and O&S other than as permitted under
the Banks Restructuring Agreement;

 

  (f) changes the Organizational Documents of PM and O&S, save for those
necessary to comply with any mandatory provision of law;

 

  (g) changes the normal level of inventories or supplies, or alter its practice
or policy in collection of accounts receivable or payment of accounts payable,
other than in the ordinary course of business;

 

  (h) assumes or enters into or renegotiates or renews any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization at, or any employee, of PM and O&S;

 

  (i) makes any loans, advances or capital contributions to, or investments in,
any other Person;

 

  (j) settles any pending or threatened claims, actions, arbitrations, disputes
or other proceedings;

 

  (k) makes any capital expenditure in excess of the amounts set out in the
Restructuring Plan with respect to the relevant timeframe;

 

  (l) acquires (by merger, consolidation or acquisition of shares or assets) any
corporation, partnership or other business organization or division or business
unit or material asset thereof or any equity interest therein;

 

28



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (m) enters into or effectuates any transaction with its Affiliate or any other
related person other than in the ordinary course of business and on arm’s length
terms and/or makes any payment to its Affiliates other than pursuant to
agreements executed before or after the Date of Signing on arm’s length terms,
in the ordinary course of business and consistently with past practice;

 

  (n) (A) makes any change in the terms and conditions of employment of any
director, officer or employee or (B) hires, employs or lays off directors,
officers or employees, other than in the ordinary course of business; grants any
increase in the compensation of their directors, officers and employees; pays or
provides compensation or benefit to its directors, officers and employees other
than in the ordinary course of business;

 

  (o) implements any change in accounting methods, principles, practices or
procedures.

 

7.5 Notice of development. IPEF will give prompt written notice to Manitex of
any material adverse development of which it becomes aware and which may cause a
breach of any of the representations and warranties in Article 5.

ARTICLE 8

INDEMNIFICATION FOR BREACH BY IPEF OF

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

8.1 Indemnification. Subject to the other terms and conditions of this
Agreement, IPEF shall indemnify and hold Manitex, its Affiliates and their
Representatives (collectively, the “Manitex Indemnified Parties”) harmless from
and against any Loss suffered or incurred by any of the Manitex Indemnified
Parties or PM and O&S arising out of or resulting from any breach of, inaccuracy
in, non fulfillment of, or misrepresentation in any representation or warranty,
undertaking, obligation, agreement or covenant of IPEF under this Agreement.

 

29



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

The indemnification related to any Loss as per this Section 8.1 (hereinafter
referred to as “Indemnification”) shall be calculated and paid as provided for
in following Sections of this Article 8.

 

8.2 Limitation to the obligation to indemnify. The Parties agree that
notwithstanding anything to the contrary herein, at law or in equity, the right
to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations shall not be affected by
any investigation conducted with respect to, any knowledge or awareness acquired
for (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Date of Closing, or any
information (other than information Disclosed) furnished to Manitex, its
Affiliates and their Representatives, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
It is understood that in no event IPEF shall indemnify any Manitex Indemnified
Party in case the directors and statutory auditors (sindaci) of PM and/or O&S
eventually refuse to resign from their office and/or refuse to carry out any
actions they are expected to carry out according to this Agreement.

 

8.3 Time limitations. In no event shall IPEF be liable to Manitex under this
Article 8 in respect of any actual or alleged breach of any representations and
warranties contained in this Agreement which is notified to IPEF later than 12
(twelve) months after the Date of Closing.

Any claim made pursuant to the provisions of this Article shall remain valid
until the claimed Loss, if due, has been actually indemnified, notwithstanding
the time limits set forth in this Article 8.3 are elapsed. For the sake of
clarity, it is hereby understood and agreed that any indemnification obligation
in respect of any Loss which constitutes the object of pending litigation under
Article 14 hereof or of a pending judicial dispute or which has not been
determined in the exact amount as at the date of expiration of the aforesaid
time limits, shall also survive and remain in full force and effect until such
time as the relevant proceedings have come to an end and IPEF, if so decided in
the outcome of such proceedings, has paid and discharged such Indemnification in
full. IPEF’s aggregate liability for or with respect to any inaccuracies in or
breaches of any representation or warranty made by IPEF under Article 6 for all
Indemnifications shall not exceed, in any event, an aggregate total amount of
Euro 2.000.000 (two million).

 

30



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

8.4 Handling of Claims - Procedure. Notices of claims under this Article 8 by
any Manitex Indemnified Parties shall be given to IPEF. In case of claims for
inaccuracy in or breach of representations and warranties, such notice shall be
made within the relevant survival period pursuant to Section 8.3. Such notice of
claim shall specify in reasonable detail the factual basis of the claim and a
non-binding estimate of the amount of Losses which are, or are to be, the
subject of the claim (including any Losses which are contingent on the
occurrence of any future event). If Manitex Indemnified Parties fail to give
notice required pursuant to this Section 8.4 within the relevant period
specified in Section 8.3, the Manitex Indemnified Parties shall not be entitled
to make the relevant claim under this Agreement.

ARTICLE 9

INDEMNIFICATION BY MANITEX

 

9.1 Manitex indemnification. Manitex shall indemnify and hold IPEF harmless from
and against any Loss suffered or incurred by IPEF resulting from (i) a breach of
any representation or warranty given by Manitex hereunder or (ii) a breach of
any covenant undertaken by Manitex hereunder including Manitex’s failure to
subscribe for the Manitex Capital Increase and concurrently pay-in the relevant
capital contributions at the terms set out in Article 4 above, upon discharge of
all the obligations set forth in Articles 2 and 3 and the satisfaction or waiver
in writing of the conditions precedent set out in Article 10. Manitex’s
aggregate liability for or with respect to any inaccuracies in or breaches of
any representation or warranty made by Manitex under Article 6 for all
Indemnifications shall not exceed, in any event, an aggregate total amount of
Euro 2,000,000.00 (two million).

To this extent the claim handling procedure set forth in Article 8 shall apply
mutatis mutandis.

 

31



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

ARTICLE 10

CONDITIONS PRECEDENT TO CLOSING

 

10.1 Conditions precedent to the obligations of Manitex. The obligations of
Manitex to consummate the transactions contemplated hereunder shall be subject
to the satisfaction or waiver of the following conditions:

 

  (a) the court will have confirmed the Bank Restructuring Agreement pursuant to
article 182bis of the IBL (omologazione dell’accordo di ristrutturazione dei
debiti);

 

  (b) the board of directors of PM will have confirmed in writing to Manitex
that the decision of the court confirming the Banks Restructuring Agreement
pursuant to article 182bis of the IBL has not been timely challenged under
article 182bis, paragraph 5, of the IBL or, alternatively, that any challenge
have been rejected by the competent Court;

 

  (c) PM’s Extraordinary Shareholders’ Meeting will have approved the Capital
Increases in accordance with the terms and conditions set out in Recital F;

 

  (d) the O&S Extraordinary Shareholders’ Meeting will have approved the O&S
Capital Increase in accordance with the terms and conditions set out in Recital
G.2;

 

  (e) the shareholders meeting of PM and O&S will have approved the respective
financial statements as at 31 December 2013 with the same contents of the draft
financial statements attached hereto as Schedule F(b) and Schedule G(b);

 

  (f) PM will have approved the audited consolidated financial statements of PM
as at 31 December 2013 and the auditing company of PM will have released a clean
opinion thereon save for possible qualifications on the going concern of PM;

 

  (g) the Shareholders Capital Increase shall not have been subscribed in full
within the deadline set by the resolution of the PM’s Extraordinary Shareholders
Meeting;

 

  (h) the auditing company of PM will have released a clean opinion on the
consolidated financial statements of PM (excluding Pilosio and its
subsidiaries), including (i) the statements of income, comprehensive income,
cash flows and changes in equity for the three years ended respectively on
31 December 2011, 31 December 2012 and 31 December 2013 and (ii) the balance
sheets for the two years ended on 31 December 2012 and 31 December 2013 (the “PM
Group carve-out year-end consolidated financial statements”) except for possible
qualifications in respect of PM’s going concern;

 

32



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (i) the directors and possibly statutory auditors (sindaci) of PM and O&S will
have handed in their resignations by virtue of a letter executed in the form
attached hereto as Schedule 3.1;

 

  (j) the board of directors of PM and the board of directors of O&S will have
convened the respective ordinary shareholders meeting on the Closing Date for
the purpose of electing new directors and possibly statutory auditors (sindaci)
in lieu of those leaving the office:

 

  (k) prior to or at the latest on the date of subscription by Manitex for the
Manitex Capital Increase and subject to payment by Manitex of the consideration
due pursuant to the Assignment Agreements of PM Banks Debts, PM will have cashed
or will cash the purchase price for 100% of the shares in Pilosio set out in the
Pilosio Transfer Agreement;

 

  (l) no order, injunction, judgment or decree issued by any governmental or
judicial authority or other legal restraint or prohibition preventing the
subscription for the Manitex Capital Increase will be in effect;

 

  (m) none of the following events, changes or circumstances shall have occurred
prior to the Date of Closing:

 

  (i) a disruption in the financial, banking, lending, debt or capital markets
or in securities settlement or clearance services in the United States
preventing Manitex from subscribing and/or completing the Manitex Capital
Increase;

 

  (ii) suspension or material limitation in trading in securities in general
preventing Manitex from subscribing and/or completing the Manitex Capital
Increase;

 

  (iii) a Material Adverse Effect (Effetto Pregiudizievole Significativo) as
defined in the Banks Restructuring Agreement, unless cured by the Date of
Closing;

 

33



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (n) prior to the subscription by Manitex for the Manitex Capital Increase and
subject to payment by Manitex of the consideration due pursuant to the
Assignment Agreements of PM Banks Debts, the Pilosio Transfer Agreement shall
have become effective (i.e. the Pilosio’s shares shall have been transferred to
Polo Holdings S.à.r.l., the subsidiary of Columna, thereunder);

 

  (o) prior to the subscription by Manitex for the Manitex Capital Increase and
subject to payment by Manitex of the consideration due thereunder, the
Assignment Agreements of the PM Bank Debts and the Assignment Agreements of O&S
Bank Debts shall have become effective.

 

10.2 Waiver. Manitex may at any time waive in whole or in part and conditionally
or unconditionally the conditions set out in Section 10.1 by notice in writing
to IPEF and Columna.

 

10.3 Deadline. Should the conditions precedent under Section 10.1 not be all
satisfied or waived by 31 January 2015, this Agreement shall be definitively
with no effect.

ARTICLE 11

TERMINATION

 

11.1 Termination. This Agreement may be terminated by written notice to the
other Parties at any time prior to the Date of Closing:

 

  (a) by the written agreement of Manitex and IPEF;

 

  (b) by Manitex, if IPEF shall have breached, in any material respect, any of
its representations, warranties, covenants or other obligations under this
Agreement and such breach shall be incapable of cure or has not been cured
within 10 (ten) Business Days following the giving of written notice of such
breach to IPEF;

 

34



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (c) by IPEF, if Manitex shall have breached, in any material respect, any of
its representations, warranties, covenants or other obligations under this
Agreement and such breach shall be incapable of cure or has not been cured
within 10 (ten) Business Days following the giving of written notice of such
breach to Manitex;

 

  (d) by Manitex, if any of the conditions in Section 10.1 is or becomes
incapable of being satisfied and Manitex has not waived such condition, and the
non-satisfaction is not due to a failure by Manitex to fulfill its obligations
under this Agreement.

 

11.2 Effect of Termination. If this Agreement is terminated pursuant to Article
11.1, this Agreement shall become void and of no effect without liability of any
Party (or its Affiliates or any of its Representatives) to the other Party;
provided, however, that nothing herein shall relieve any Party from liability
for any breach hereof prior to such termination.

ARTICLE 12

ANNOUNCEMENTS AND CONFIDENTIALITY

 

12.1 Press release and announcement. No publicity, release of announcement to
the public concerning the existence, negotiation, execution or delivery of this
Agreement, or any of the provisions contained herein, or the transactions
contemplated hereby or any matter ancillary thereto shall be made by any Party
prior to, or on, or after the Date of Closing, without the prior written consent
of the other Party, as to both form and contents, which consent and approval
shall not be unreasonably withheld; provided, however, that nothing herein shall
prevent Manitex from making any announcement or filing mandatorily required by
Laws or by the rules and regulations of any stock exchange or other regulatory
body having jurisdiction on Manitex.

 

12.2 Confidentiality. Each Party shall maintain in confidence, and shall cause
its Representatives to maintain in confidence, any written, oral, or other
information obtained in confidence from the other Party or PM and O&S in
connection with this Agreement or the transactions contemplated hereunder.

 

35



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

The above restrictions shall not apply to the disclosure of any of the aforesaid
information by a Party, if (a) such disclosure or the furnishing or use of such
information is required by any applicable Law (including, for the avoidance of
doubt, rules or regulations issued by a relevant stock exchange applicable to a
Party), (b) such disclosure or the furnishing or use of such information is
required pursuant to this Agreement, (c) such information is already known to
such Party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such Party, or
(d) the use of such information is necessary or appropriate in making any filing
or obtaining any Governmental Approvals required for the consummation of the
transactions contemplated hereunder.

ARTICLE 13

MISCELLANEOUS

 

13.1 Joint liability of Columna. Columna hereby agrees pursuant to article 1936
of the Civil Code to guarantee the discharge by IPEF of any and all obligations
of IPEF under this Agreement and to be jointly liable with IPEF for the correct
and timely performance of the transactions contemplated under this Agreement.

 

13.2 Taxes, costs and expenses. Manitex shall bear all the taxes, costs and
expenses incurred in connection with this Agreement other than the fees due by
Columna to its legal and financial advisors, unless agreed otherwise between the
Parties.

 

13.3 Amendment. No amendment to this Agreement shall be effective against any
Party hereto unless made in writing and signed by such Party.

 

13.4 Failure and waiver. No failure to exercise or delay in exercising any right
or remedy under this Agreement shall constitute a waiver thereof. No single or
partial exercise of any right or remedy under this Agreement shall prevent any
other or further exercise thereof or the exercise of any other right or remedy.

A waiver of any term, provision or condition of, or consent granted under, this
Agreement shall be effective only if given in writing and signed by the waiving
or consenting Party and only for the purpose for which it is given.

 

36



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

13.5 Severability. The invalidity for any reason or the unenforceability of any
provisions (or part thereof) of this Agreement shall not affect the validity,
legality or enforceability of any other provisions of this Agreement (or part
thereof); it being agreed and understood by the Parties that if any provision
(or part thereof) is or at any time becomes to any extent invalid, illegal or
unenforceable, the Parties shall negotiate to any possible legal extent and in
good faith such replacement provisions or such changes to this Agreement as may
be necessary to implement the transactions contemplated herein in the manner
originally agreed.

 

13.6 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and may not be assigned by IPEF, Columna or Manitex except
for the right of Manitex under Article 4.4.

 

13.7 Notices and other communications. Unless otherwise provided for in any
other provision of this Agreement, any notice, communication or other document
required or permitted to be given under this Agreement shall be made in writing
and in English and shall be deemed to have been duly and validly given: (a) in
the case of notice sent by registered, certified or express mail or
international courier, upon receipt of same, and (b) in the case of notice sent
by telefax on the date and at the time of confirmation of dispatch; addressed,
in all cases, as follows:

 

  (a) if to IPEF:

IPEF III HOLDINGS N.11 S.A. in liquidation

18, Rue de l’Eau

L – 1449 Lussemburgo

Grand Duchy of Luxembourg

fax +352 22 55 05 29

Attention Mr. Jean–Yves Nicolas

with copy to:

CMS Adonnino Ascoli & Casavola Scamoni

Via Agostino Depretis 86

00184 Rome

Telephone +39 06 47 8151

Fax +39 06 483755

Attention Mr. Paolo Bonolis

 

37



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

  (b) if to Manitex to:

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455

Telephone: 001 (0) 708 237 2080

Fax: 001 708 430 1335

Attention: Messrs. David Lagevin and Andrew Rooke

with copy to:

Orrick Herrington & Sutcliffe

Corso Matteotti 10

20121 Milan

Telephone: 0039 02 45413800

Fax: 0039 02 45413801

Attention: Ms. Daniela Andreatta

 

  (c) if to Columna to:

Columna Holdings Limited

1 Royal Plaza, Royal Avenue,

St Peter Port, Guernsey GY1 2HL, The Channel Islands

Telefax: +44 (0) 1481 715219.

Attention of Mr. Andrew Carrè

with copy to:

CMS Adonnino Ascoli & Casavola Scamoni

Via Agostino Depretis 86

00184 Rome

Telephone +39 06 47 8151

Fax +39 06 483755

Attention Mr. Paolo Bonolis

 

38



--------------------------------------------------------------------------------

Exhibit 10.1

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455 ((USA)

 

or to such other address, facsimile no. or to such other person as any Party
shall have last designated by notice to the other Party in accordance with the
provisions of this Section 13.6.

 

13.7 Language; Counterparts. This Agreement shall be executed in the English
language. This Agreement may be executed in counterparts, each of which shall be
deemed to constitute an original but all of which shall constitute one and the
same instrument. Any facsimile copy of another Party’s executed counterpart of
this Agreement (or its signature page thereof) shall be deemed to be an executed
original thereof.

ARTICLE 14

GOVERNING LAW AND JURISDICTION

 

14.1 Governing law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the Laws of Italy.

 

14.2 Jurisdiction. The Courts of Milan shall have exclusive jurisdiction in
respect of any dispute arising out of this Agreement.

*****

If you agree with this proposal, please return to us this letter duly signed by
way of acceptance thereof.

Kind regards,

 

/s/ Andrew M. Rooke Manitex International Inc.

 

39



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

Messrs.

Manitex International Inc.

9725 Industrial Drive,

Bridgeview, Illinois, USA

Columna Holdings Limited

1 Royal Plaza

Royal Avenue

St Peter Port

Guernsey GY 2HL

Luxemburg, 21 July 2014

Dear Sirs,

RE: investment agreement in PM Group S.p.A.

we have received your proposal to execute an investment agreement, which we copy
herein below:

“INVESTMENT AGREEMENT

by and between

Manitex International Inc., a company duly organized and validly existing under
the laws of the State of Michigan (U.S.A.), with registered office at 9725
Industrial Drive, Bridgeview, Illinois, represented herein by Andrew Rooke,
President and Chief Operating Officer duly authorized by virtue of the board of
directors resolution of 10 July 2014 (hereinafter “Manitex”)

- on the one hand -

and

 

1



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

IPEF III Holdings n° 11 S.A., a company duly organized and validly existing
under the laws of Luxembourg, with registered office at 18 Rue de l’Eau,
Luxembourg, Companies Registry number B 78607, Italian tax code 97398790150
represented herein by Emanuela Di Muzio by virtue of a special power of attorney
granted in Luxembourg on 5 June 2014 before Notary Michael Martine Schaeffer
(hereinafter “IPEF”)

and

Columna Holdings Limited, a limited liability company duly organized and validly
existing under the laws of England, with registered office at 1 Royal Plaza,
Royal Avenue, St Peter Port, Guernsey, represented herein by Emanuela Di Muzio
by virtue of a special power of attorney granted in Guernsey on 25 June 2014
before Notary Michael Julian Riddiford (hereinafter “Columna”)

- on the other hand –

 

2



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

TABLE OF CONTENTS

RECITALS

ARTICLES:

 

ARTICLE 1 - DEFINITIONS - INTERPRETATION

     10   

ARTICLE 2 - OBLIGATIONS OF IPEF IN RESPECT OF THE CAPITAL INCREASES

     17   

ARTICLE 3 - FURTHER OBLIGATIONS OF IPEF PRIOR TO CLOSING

     18   

ARTICLE 4 - CLOSING

     20   

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES BY IPEF

     22   

ARTICLE 6 - REPRESENTATIONS AND WARRANTIES BY MANITEX

     24   

ARTICLE 7 - COVENANTS

     25   

ARTICLE 8 - INDEMNIFICATION FOR BREACH OF IPEF

     29   

ARTICLE 9 - INDEMNIFICATION BY MANITEX

     31   

ARTICLE 10 - CONDITIONS PRECEDENT TO CLOSING

     32   

ARTICLE 11- TERMINATION

     34   

ARTICLE 12 - ANNOUNCEMENTS AND CONFIDENTIALITY

     35   

ARTICLE 13 - MISCELLANEOUS

     36   

ARTICLE 14 - GOVERNING LAW AND ARBITRATION

     39   

LIST OF THE SCHEDULES:

Schedule F(a) – resolution of the board of directors of PM of 10 June 2014

Schedule F(b) – draft financial statements of PM as at 31 December 2013

Schedule G(a) – resolution of the board of directors of O&S of 10 June 2014

Schedule G(b) – draft financial statements of O&S as at 31 December 2013

Schedule H(a) – notice of PM’s ordinary and extraordinary shareholders meeting
of 30 June 2014

Schedule I(a) – notice of O&S’s ordinary and extraordinary shareholders meeting
of 30 June 2014

Schedule J – list of candidate directors filed by IPEF on 20 June 2014

Schedule K(a) – execution copy of the Banks Restructuring Agreement

 

3



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

Schedule K(b) – execution copy of the Fiduciary Mandate for the PM Shares

Schedule K(c) – execution copy of the Fiduciary Mandate for the Pilosio Shares

Schedule K(d) – execution copy of the Escrow Agreement

Schedule K(e) – execution copy of the Pilosio Transfer Agreement

Schedule K(f) – execution copy of the Assignment Agreements of the PM Bank Debts

Schedule K(g) – execution copy of the Put and Call Agreement

Schedule K(h) – execution copy of the Assignment Agreements of the O&S Bank
Debts

Schedule 1.1 – Restructuring Plan

Schedule 3.1 – Resignation letter of directors and possibly statutory auditors
(sindaci)

Schedule 5.1(c)(iii) – by-laws of PM and O&S

 

4



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

RECITALS

 

A. IPEF is an investment vehicle fully owned by Columna;

 

B. PM Group s.p.a. is a company duly incorporated and validly organised under
the laws of Italy, with registered office at 22 Via Verdi, San Cesario sul
Panaro (MO), Italy, number of registration at the Register of Companies of
Modena 334223, with a share capital of Euro 23,311,420.00, fully paid-in and
divided into no. 101,312,500 ordinary shares with no nominal value (hereinafter
referred to as “PM”);

 

C. PM owns 100% of the shares of the following companies:

 

  (i) Oil&Steel s.p.a, a company duly incorporated and validly organised under
the laws of Italy, with registered office at 22 Via Verdi, San Cesario sul
Panaro (MO), Italy, number of registration at the Register of Companies of
Modena 02313650364 with a share capital of Euro 362,400.00 fully paid-in and
divided in no. 362,400 ordinary shares, each having a par value of Euro 1.00
(hereinafter referred to as “O&S”);

 

  (ii) Pilosio s.p.a., a company duly incorporated and validly organised under
the laws of Italy, with registered office at Via Fermi 45, Tavagnacco (UD),
Italy, number of registration at the Register of Companies of Udine 251502 with
a share capital of Euro 5,000,000.00 fully paid-in and divided into no.
5,000,000 ordinary shares, each having a par value of Euro 1.00 (hereinafter
referred to as “Pilosio”);

 

D. the share capital of PM is currently held by the following shareholders
(hereinafter the “Shareholders”), IPEF being the majority shareholder:

 

Shareholders

   No. Shares      Percentage of PM’s share
capital  

IPEF

     77,669,404         76.66 % 

Felofin s.p.a.

     16,786,091         16.57 % 

BS Private Equity s.r.l.

     1,182,784         1.17 % 

Luigi Fucili

     1,083,555         1.07 % 

 

5



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

Andrea Antonino Certo

     993,260         0.98 % 

Paolo Balugani

     939,082         0.93 % 

Giuliano Asperti

     845,174         0.83 % 

Attilio Imi

     657,358         0.65 % 

Nicola Zago

     516,495         0.51 % 

Giancarlo Gaggioli

     361,185         0.36 % 

Fosco Celi

     187,816         0.19 % 

Giovanni Tacconi

     90,296         0.09 % 

 

E. PM and O&S are primarily engaged in the manufacturing and sale of truck
mounted hydraulic cranes and aerial platforms.

 

F. On 10 June 2014 by virtue of the resolution attached hereto as Schedule F(a)
the board of directors of PM approved the draft financial statements of PM as at
31 December 2013 attached hereto as Schedule F(b) and resolved to call in:

 

  1) the ordinary shareholders meeting of PM on 30 June 2014 in first call and
on 30 July 2014 in second call to resolve on:

 

  (i). the approval of the financial statement of PM as at 31 December 2013; and

 

  (ii). the appointment of the new directors, including the President of the
Board of Directors, and statutory auditors (sindaci) in lieu of the current
directors and statutory auditors (sindaci) whose office will terminate by law
upon approval of the financial statements under paragraph (i) above; and

 

  (iii). the appointment of the auditing company for the fiscal years 2014-2017
(hereinafter the “PM’s Ordinary Shareholders Meeting”)

and

 

  2) the extraordinary shareholders meeting of PM on 30 June 2014 in first call
and 30 July 2014 in second call (hereinafter the “PM’s Extraordinary
Shareholders’ Meeting”) to resolve on the following actions (hereinafter
collectively the “Capital Increases”):

 

5



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (i) a capital increase for Euro 10,000,000.00 plus a share premium of Euro
7,927,316.00 and an equity contribution of Euro 26,572,684.00 to cover losses
(equal to a total amount of Euro 44,500,000.00) – conditional upon full
subscription thereof (inscindibile) and Final Confirmation (as defined below) –
to be subscribed for by the Shareholders and paid-in in cash and/or by way of
set-off of due claims of the Shareholders against PM (hereinafter the
“Shareholders Capital Increase”);

and, in the event of failure of the Shareholders to subscribe in full for the
Shareholders Capital Increase,

 

  (ii) a capital increase for 10,000,000.00 plus a share premium of Euro
7,927,316.00 and an equity contribution of Euro 26,572,684.00 to cover losses
(equal to a total amount of Euro 44,500,000.00)—conditional upon full
subscription thereof (inscindibile) and Final Confirmation (as defined below)—to
be subscribed for by Manitex and paid–in in cash and/or by way of set-off of due
claims of Manitex against PM (hereinafter the “Manitex Capital Increase”).

 

G. On 10 June 2014 by virtue of the resolution attached hereto as Schedule G(a)
the board of directors of O&S approved the draft financial statements of O&S as
at 31 December 2013 attached hereto as Schedule G(b) and resolved to call in:

 

  1) the ordinary shareholders meeting of O&S on 30 June 2014 in first call and
30 July 2014 in second call to resolve on the approval of the financial
statement as at 31 December 2013 and the appointment of the auditing company for
the fiscal years 2014-2017 (hereinafter the “O&S Ordinary Shareholders
Meeting”);

and

 

  2) the extraordinary shareholders meeting of O&S on 30 June 2014 in first call
and 30 July 2014 in second call (hereinafter the “O&S Extraordinary
Shareholders’ Meeting”) to resolve on the following actions:

 

7



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (i) a capital increase in two tranches – the first one to be paid-in full
(inscindibile)- for Euro 1.000,000.00 plus a share premium of Euro 2,500.996,00
and a second one – that can be subscribed and paid for also partially – for Euro
600,000.00 plus in any case an equity contribution of Euro 6,197,686.00 to cover
losses – conditional upon both the Final Confirmation (as defined below) and
subscription in full for the Shareholders Capital Increase or the Manitex
Capital Increase, as the case may be – through issuance of corresponding
ordinary shares of O&S to be subscribed for by PM and paid–in in cash or by way
of set-off of due claims of PM against O&S (hereinafter the “O&S Capital
Increase”).

 

H. The board of directors of PM called in PM’s Extraordinary Shareholders
Meeting and PM’s Ordinary Shareholders Meeting pursuant to the notice of
meeting, duly delivered to the shareholders, attached hereto as Schedule H(a).

 

I. The board of directors of O&S called in O&S Extraordinary Shareholders
Meeting and O&S Ordinary Shareholders Meeting pursuant to the notice of meeting
attached hereto as Schedule I(a).

 

J. On 20 June 2014 IPEF filed with PM the list of candidate directors attached
hereto as Schedule J in respect of the renewal of the board of directors of PM.

 

K. On the date hereof (the “Signing Date”) the following actions took place:

 

  (a) PM and O&S executed with the Banks (as defined below) the debt
restructuring agreement under article 182bis of the IBL (as defined below)
attached hereto as Schedule K (a) (the “Banks Restructuring Agreement”);

 

  (b) IPEF mandated the Fiduciary Company (as defined below) to manage its
equity interests in PM by executing the fiduciary mandate attached hereto as
Schedule K (b) (the “Fiduciary Mandate for the PM Shares”) ;

 

  (c) PM mandated the Fiduciary Company (as defined below) to manage its equity
interests in Pilosio by executing the fiduciary mandate attached hereto as
Schedule K (c) (the “Fiduciary Mandate for the Pilosio Shares”);

 

8



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (d) Columna, PM and the escrow agent executed the escrow agreement attached
hereto as Schedule K (d) (the “Escrow Agreement”);

 

  (e) PM and Columna, through its subsidiary Polo Holdings S.à.r.l., executed
the share purchase agreement attached hereto as Schedule K (e) in connection
with the transfer of 100% of the equity interest in Pilosio (the “Pilosio
Transfer Agreement”) and Columna, through its subsidiary Polo Holdings S.à.r.l.,
paid Euro 1,000,000.00 (one million) into the Escrow (as defined below);

 

  (f) Manitex and the Senior Banks (as defined below) executed the agreements
attached hereto as Schedule K (f) with respect to the transfer of certain debts
owed by PM to the Senior Banks (the “Assignment Agreements of the PM Bank
Debts”);

 

  (g) Manitex and BPER executed the put and call agreement attached hereto as
Schedule K (g) with respect to a certain debt owed by PM to BPER (the “Put and
Call Agreement”);

 

  (h) PM and the Senior Banks (as defined below) executed the agreement attached
hereto as Schedule K (h) with respect to the transfer of certain debts owed by
O&S to the Senior Banks (the “Assignment Agreements of the O&S Bank Debts”).

 

I. Upon and subject to the terms and conditions contained in this agreement
(hereinafter the “Agreement”), Manitex is willing to subscribe for the Manitex
Capital Increase (hereinafter the “Investment”).

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein and in the schedules hereto, Manitex, Columna and IPEF agree as
follows:

 

9



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

ARTICLE 1

DEFINITIONS - INTERPRETATION

 

1.1 Definitions. Without prejudice to any other term and/or expression defined
elsewhere in this Agreement, the following terms and expressions shall have, in
this Agreement, the following meaning:

“182bis Filing” means the petition to be filed by PM with the bankruptcy court
of Modena pursuant to article 182bis of the IBL that must incorporate (in
addition to the documents set out in article 182bis of the IBL) the Banks
Restructuring Agreement, the Restructuring Plan and an expert opinion meeting
the requirements set out in article 182bis of the IBL.

“Action” means any action, litigation, lawsuit, arbitration, appeal, petition,
proceeding, complaint, charge, dispute, allegation, claim, suit, demand,
mediation, hearing, investigation or similar proceeding by or before any
Governmental Authority or inquiry or investigation by any Governmental
Authority.

“Affiliate” means, with respect to a party, any Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
party.

“Agreement” means this investment agreement by and between IPEF and Columna on
one side and Manitex on the other side, including its recitals and Schedules, as
it may be amended in writing from time to time.

“Assignment Agreements of O&S Bank Debts” has the meaning ascribed to it in
Recital K (h).

“Assignment Agreements of the PM Bank Debts” has the meaning ascribed to it in
Recital K (f).

“Banks” means collectively the Senior Banks and the Junior Banks.

“Banks Restructuring Agreement” has the meaning ascribed to it in Recital K (a).

 

10



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

“BPER” means Banca Popolare dell’Emilia Romagna s.c.a.r.l.

“BPER Subordinated Debt” means a portion of the senior debt owed by PM to BPER
equal on the Signing Date to a principal amount of Euro 5,000,000.00 that will
be restructured under the Banks Restructuring Agreement.

“Business Day” means any day in which the banks are normally open for business
in Milan (Italy) and in Illinois (U.S.A.).

“Capital Increases” has the meaning set out in Recital F.2).

“Civil Code” means the Italian civil code, as approved by the Royal Decree dated
16 March 1942, No. 262, as subsequently amended.

“Closing” means the subscription for the Manitex Capital Increase and concurrent
payment of the relevant capital contributions by Manitex at the terms set out in
Article 4.

“control”, “controlled” or “controlling” the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities or similar ownership
interests, by contract or otherwise.

“Date of Closing” means the day on which the Closing shall take place which
shall be any day agreed between the Parties and PM falling between the 1st and
the 5th day after the Banks Restructuring Agreement becomes effective.

“Designated Person” means the Person designated by Manitex to carry out the
Investment pursuant to Article 4.4.

“Encumbrance” means any mortgage, lien, pledge, charge, encumbrance, charge,
other security interest (or an agreement or commitment to create any of them),
legal proceeding (such as seizure), easement, license, option, claim, other
rights in-rem, including option rights, pre-emption rights, rights of first
refusal or veto rights, rights under forward or preliminary sales, restriction
on title, transfer or exercise of any other attribute of ownership, or other
restriction or limitation of any kind whatsoever.

 

11



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

“Escrow” means the escrow structure to be set up by Columna pursuant to the
Escrow Agreement.

“Escrow Agreement” has the meaning ascribed to it in Recital K (d).

“Fiduciary Company” means EOS Servizi Fiduciari s.p.a. with registered office at
Via Montebello 39, Milan (Italy).

“Fiduciary Mandate For The Pilosio Shares” has the meaning ascribed to it in
Recital K (c).

“Fiduciary Mandate For The PM Shares” has the meaning ascribed to it in Recital
K (b).

“Final Confirmation” means the becoming final and no longer appealable of the
decree of the bankruptcy court of Modena confirming the Banks Restructuring
Agreement (esecutività del decreto di omologazione).

“Final Confirmation Date” means the date on which the decree of the bankruptcy
court of Modena confirming the 182bis Agreement becomes final and no longer
appealable (data di esecutività del decreto di omologazione).

“Governmental Approvals” means any approval, authorization, consent, order,
license, permit, certification qualification, exemption, registration,
designation, declaration, filing, waiver or other authorization, issued,
granted, given or otherwise made available by or under the authority of any
Governmental Authority.

“Governmental Authority” means any government, state or political subdivision
thereof, national or supranational body, court, tribunal or any person or body
exercising executive, legislative, judicial, regulatory or administrative
functions on behalf of any of them and includes all relevant securities
commissions, stock exchange authorities, foreign exchange authorities, foreign
investment authorities and similar entities or authorities.

 

12



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

“IBL” means the Italian bankruptcy law set out in the Royal Decree n. 267 of
16 March 1942 as subsequently amended.

“Indemnification” has the meaning set out in Article 8.1.

“Investment” means the investment of Manitex in PM pursuant to Article 4.

“Junior Banks” means collectively Banca Nazionale del Lavoro s.p.a., Unipol
Banca s.p.a., Banca Monte dei Paschi di Siena and Cassa di Risparmio in Bologna.

“Law” means any constitution, law, legislation, treaty, statute, ordinance,
code, regulation, rule, injunction, judgment, order, decree, ruling, charge, or
other restriction of any Governmental Authority having competent jurisdiction.

“Loss” means collectively any costs, losses, damages, liabilities, diminution in
value, charges, actions, proceedings, claims, demands, fines, interest,
penalties, costs and expenses including reasonable professional fees and
out-of-pocket costs of investigation, litigation, settlement and judgement.

“Manitex Capital Increase” has the meaning set out in Recital F.2(ii).

“New Shares” means the shares of PM to be newly issued in the context of the
Shareholders Capital Increase or the Manitex Capital Increase, as the case may
be.

“O&S” means Oil&Steel s.p.a. with registered office at 22 Via Verdi, San Cesario
sul Panaro (MO).

“O&S Capital Increase” means the capital increase at O&S pursuant to Recital
G.2(i).

“O&S Bank Debts” means the following senior debts of O&S: (i) the debts owed by
O&S to Unicredit equal to Euro 3,120,500.00 (three million one hundred twenty
hundred five hundred); (ii) the debts owed by O&S to BPER equal to Euro
3,120,500.00 (three million one hundred twenty hundred five hundred).

 

13



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

“O&S Extraordinary Shareholders’ Meeting” means the extraordinary shareholders
meeting of O&S to be held pursuant to Recital G.2.

“O&S Ordinary Shareholders’ Meeting” means the ordinary shareholders meeting of
O&S called in pursuant to Recital G.1.

“O&S Pledge” means the pledge executed by and between the Senior Banks and the
Company to secure the senior debts owed by PM, O&S and Pilosio to the Senior
Banks.

“Option Right” means collectively the right of option to subscribe for shares
newly issued in the context of a capital increase and the pre-emption right on
those of such newly issued shares which shareholders have not subscribed for
pursuant to article 2441, paragraph 3, of the Italian Civil Code.

“Order” means any judgment, award, decree, ruling or any other order of any
Governmental Authority.

“Organizational Documents” means the articles of incorporation, by-laws,
regulations concerning the board resolutions, corporate registry and other
similar documents, instruments or certificates executed, adopted or filed in
connection with the creation, formation or organization of a Person, including
any amendments thereto.

“Party” or “Parties” means IPEF, Columna or Manitex or all of them, as the
context may require.

“Person” means any individual, company, firm, general or limited partnership,
general partnership between individual persons, joint venture, corporation,
proprietorship, association, trust, governmental body, agency or institution of
a government, or any other organization or entity, public or private.

“Pilosio” means Pilosio s.p.a. with registered office at Via Fermi 45,
Tavagnacco (UD).

 

14



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

“Pilosio Transfer Agreement” has the meaning ascribed to it in Recital K (e).

“PM” means PM Group s.p.a. with registered office at Via Verdi 22, San Cesario
sul Panaro (Modena) (Italy).

“PM’s Extraordinary Shareholders’ Meeting” has the meaning ascribed to it in
Recital F.2). PM’s Extraordinary Shareholders’ Meeting will become effective
subject to, and on the date of Final Confirmation.

“PM’s Ordinary Shareholders’ Meeting” means the ordinary shareholders’ meeting
of PM called in pursuant to Recital F.1).

“PM Pledge” means the pledge executed by and between the Senior Banks and the
then shareholders of PM to secure the senior debts owed by PM, O&S and Pilosio
to the Senior Banks.

“PM’s Restructuring” means the restructuring of PM by way collectively of the
Investment and the debt restructuring set out in the Banks Restructuring
Agreement.

“Previous Restructuring Proceedings” means the recovery plan under article 67,
paragraph 3.d) of the IBL approved by PM and O&S in November 2010 and the
restructuring proceedings under article 182bis of the IBL filed by PM and O&S in
May 2012.

“Put and Call Agreement” has the meaning ascribed to it in Recital K (g).

“Representatives” means shareholders, directors, executives, representatives,
members, agents, employees or advisors.

“Restructuring Plan” means the restructuring plan of PM and O&S attached hereto
as Schedule 1.1.

“Senior Banks” means collectively BPER and Unicredit.

 

15



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

“Signing” means the signing of this Agreement and the simultaneous signing of
the agreements and completion of the actions set out in Recital K.

“Signing Date” means the date of Signing.

“Shareholders” means the shareholders of PM as per Recital D.

“Shareholders Capital Increase” has the meaning set out in Recital F.2(i).

 

1.2 Interpretation. In this Agreement, unless the context otherwise requires:

 

  (i) words denoting the singular shall include the plural and vice versa, words
denoting any gender shall include all genders and words denoting any person
shall include bodies corporate, unincorporated, associations, partnerships and
individuals;

 

  (ii) references to a recital, an Article, a Paragraph of or a Schedule to, are
to a recital of, an Article of, a Paragraph of, or a Schedule to, this
Agreement, and references to this Agreement include its recitals and its
Schedules;

 

  (iii) the headings of an Article or a Schedule of this Agreement are indicated
for clarification purposes only and, consequently, they do not form an integral
part of this Agreement and may not be used for purposes of interpretation;

 

  (iv) the word “including” or any variation thereof means “including, without
limitation” and shall not be construed to limit any general statement to any
specific or similar items or matters immediately following it;

 

  (v) the words “procure” and “cause” include the obligation to deliver the
performance of a third party pursuant to article 1381 of the Civil Code save for
the case where such words follow the expression “use its best efforts to”;

 

  (vi) the words “herein”, “hereof” and “hereunder” and similar words shall be
construed to refer to this Agreement (including the Schedules thereto) in its
entirety and not to any part thereof, unless the context otherwise requires;

 

  (vii) the division of this Agreement into Articles and/or paragraphs and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement;

 

16



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (viii) where in this Agreement an Italian term is given in italics or in
italics and in brackets after an English term and there is any inconsistency
between the Italian and the English terms, the meaning of the Italian term shall
prevail;

 

  (ix) any reference in this Agreement to a “day” or number of “days” (without
the explicit qualification of Business Day(s)) shall be interpreted as a
reference to a calendar day or number of calendar days. Unless otherwise
expressly indicated, any period of time expressed in days or months shall be
calculated under Article 2963 (Computo dei termini di prescrizione) of the Civil
Code.

 

1.3 No Adverse Construction against Drafter. The language throughout this
Agreement shall in all cases be construed as a whole according to its fair
meaning and without implying a presumption that the terms hereof shall be more
strictly construed against one Party as opposed to another by reason of the rule
that a document is to be construed more strictly against the Party who has
prepared the same, it being acknowledged that representatives of all Parties
have participated in the drafting and negotiation of this Agreement.

ARTICLE 2

OBLIGATIONS OF IPEF IN RESPECT OF THE CAPITAL INCREASES AND THE O&S CAPITAL
INCREASE

 

2.1 Capital Increases. Upon the terms and subject to the conditions set forth in
this Agreement, IPEF hereby commits to cause the Fiduciary Company to
participate to PM’s Extraordinary Shareholders’ Meeting in second call (and not
in first call), directly or by proxy, and in the context of such meeting to cast
its vote in favour of the Capital Increases.

 

2.2 Waiver of Option Right. Following approval of the Capital Increases and in
the context of PM’s Extraordinary Shareholders’ Meeting, IPEF commits to cause
the Fiduciary Company to waive the Option Right on the New Shares by expressing
such waiver in writing within the deadlines set for the exercise of the Option
Right under the PM’s Extraordinary Shareholders’ Meeting.

 

17



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

2.3 Waiver of any Shareholder’s right. IPEF hereby acknowledges and represents
that the waiver of the Option Rights on the New Shares will imply the waiver of
its capacity as shareholder of PM and of any right coupled with such capacity,
including any action, course of action, and objection anyhow connected with such
capacity and/or with the subscription for the New Shares by Manitex in the
context of the Manitex Capital Increase.

 

2.4 O&S Capital Increase. Upon the terms and subject to the conditions set forth
in this Agreement, IPEF hereby commits to use its best efforts to cause PM to
participate to O&S’s Extraordinary Shareholders Meeting in second call (and not
in first call), directly or by proxy, and in the context of such meeting cast
its vote in favour of O&S Capital Increase.

ARTICLE 3

FURTHER OBLIGATIONS OF IPEF PRIOR TO CLOSING

 

3.1 Ordinary shareholders’ meetings. Before the Date of Closing, IPEF shall:

 

  (i) mandate the Fiduciary Company to participate to PM’s Ordinary Shareholders
Meeting in second call (and not in first call), directly or by proxy, and in the
context of such meeting cast its vote as follows:

 

  (a) in favour of the approval (without changes) of the financial statements
attached hereto as Schedule F(b);

 

  (b) in favour of the appointment of the current directors and statutory
auditors (sindaci) for a period of 1 (one) year ending upon approval of the
financial statements as at 31 December 2014;

 

  (c) in favour of the appointment of Mr. Giuliano Asperti as chairman of the
board of directors for the same period set out under paragraph (b) above;

 

  (d) in favour of the payment to the directors so elected of the following
annual fees: Euro 150,000.00 to the Chairman due on a monthly basis in
installments of Euro 12,500.00 each, Euro 20,000.00 to Mr. Luigi Fucili due on a
monthly basis in installments of Euro 1,666.00 each and Euro 300,00 to each of
the other directors for each board meeting at which they participate;

 

18



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (e) in favour of the confirmation of the current auditing company for the
fiscal years 2014-2017;

 

  (ii) use its best effort to cause PM to participate in second call (and not in
first call), directly or by proxy, to the O&S Ordinary Shareholders’ Meeting and
in the context of such meeting cast its vote as follows:

 

  (a) in favour of the approval (without changes) of the financial statements
attached hereto as Schedule G(b);

 

  (b) in favour of the confirmation of the current auditing company for the
fiscal years 2014-2017;

 

  (iii) use its best efforts to procure that the directors and possibly the
statutory auditors (sindaci) of PM and O&S hand in their written resignations by
virtue of a letter executed substantially in the form attached hereto as
Schedule 3.1;

 

  (iv) use its best efforts to procure that the board of directors of PM
convenes an ordinary shareholders meeting of PM to be held on the Date of
Closing for the purposes of electing new directors and possibly statutory
auditors (sindaci) in lieu of the ones in office as a consequence of their
resignations under paragraph (iii) above;

 

  (v) mandate the Fiduciary Company to timely file with PM the list of candidate
directors and possibly statutory auditors (sindaci) put forward for election in
the ordinary shareholders meeting under paragraph (iv) above, such list to be
prepared in accordance with the instructions to be timely given in writing by
Manitex to IPEF.

 

3.2 182bis Filing. Before the Date of Closing, IPEF shall also use its best
efforts to procure that PM makes the 182bis Filing as soon as possible following
the Signing Date.

 

19



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

3.3 Pilosio Transfer. Before the Date of Closing and upon satisfaction of the
conditions precedent set out in the Pilosio Transfer Agreement, Columna shall
cause its subsidiary Polo Holdings S.à.r.l. to purchase from PM the equity
interests in Pilosio and shall cause the relevant price to be paid out of the
Escrow.

ARTICLE 4

CLOSING

 

4.1 Closing. Subject to the discharge by IPEF and Columna of the obligations set
forth in Articles 2 and 3 and the satisfaction or waiver in writing of the
conditions precedent set out in Article 10, Closing shall take place on the Date
of Closing at such place and/or time which will be mutually agreed upon by the
Parties and PM.

 

4.2 Closing actions. At Closing, each Party shall do or procure the performance
of all actions necessary in order to consummate the transactions contemplated by
this Agreement as follows:

 

  (a) Manitex shall subscribe for the Manitex Capital Increase and concurrently
pay-in the relevant capital contribution as to Euro 12,000,000 (twelve million)
in cash and as to the remaining Euro 32,500,000 (thirty two million five hundred
thousand) by off-setting the relevant debt against the PM debts purchased under
the Assignment Agreement of the PM Bank Debt;

 

  (b) IPEF shall use its best efforts to procure that PM’s directors register
Manitex, or the Designated Person, as shareholder of PM in the shareholders
register and deliver to Manitex or the Designated Person a copy of such
registration as well as of the registration of the New Shares in the name of
Manitex or the Designated Person by the centralized securities management agency
(Monte Titoli) and the registration of the PM Pledge on the New Shares in the
form requested by the Senior Banks;

 

  (c)

unless Manitex is entitled to participate to the ordinary shareholders meeting
of PM called in pursuant to Article 3.1 (iv) as new shareholders of PM, IPEF
shall participate and, in the event it is not entitled to, shall mandate the
Fiduciary

 

20



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  Company to participate to such shareholders meeting of PM and cast its vote in
favour of the appointment of the directors and possibly the statutory auditors
set out in the list filed with PM pursuant to Article 3.1 (v) or, failing such
list, in accordance with the instructions of Manitex;

 

  (d) the Parties shall carry out any additional formality and execute any
further document that will be required under applicable Laws to execute the
Investment;

 

  (e) IPEF shall procure that Pilosio pays to PM the debts owed by Pilosio and
O&S to PM net of any set-off against debts owed by PM and O&S to Pilosio.

 

4.3 Acquisition of Title. Upon completion of Closing, Manitex will acquire title
to the New Shares together with all rights coupled therewith starting from the
Date of Closing.

 

4.4 Right to Designate. Manitex shall have the right to designate a Person to
become a party to this Agreement and to subscribe and pay for the New Shares in
accordance with the terms hereof (the “Designated Person”), provided that such
designation is made in compliance with the following provisions:

 

  a. anything in any applicable provisions of law to the contrary
notwithstanding, such designation will be sufficiently made if notified in
writing to IPEF together with the written acceptance of the Person so
designated;

 

  b. such designation shall be notified to IPEF not later than 3 (three)
Business Days prior to the Date of Closing;

 

  c. the Designated Person will be an Affiliate of Manitex incorporated in
Europe or the United Kingdom;

 

  d. Manitex will be jointly liable with the Designated Person for the correct
execution of the transactions contemplated in this Agreement and such joint
liability will be confirmed in the notice under paragraph (b) above.

 

21



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

4.5 Timing and effectiveness. All of the actions, executions, productions,
remittances and deliveries under Article 4.2 provided to be taken and made at
Closing shall take place simultaneously, meaning that no action, execution,
production, remittance and delivery shall be effective unless all other actions,
executions, productions, remittances and deliveries shall be fully and regularly
performed.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES BY IPEF

 

5.1 Representations and warranties by IPEF. Subject to the provisions of
Section 5.2, IPEF makes to Manitex the following representations and warranties,
and acknowledges that they are correct and true as at the date of execution of
this Agreement and that they shall be correct and true as at the Closing.

 

  (a) Power and authorizations; Governmental Approvals; third party consent

 

  (i) IPEF has full power and authority to execute and deliver this Agreement
and each other document or instrument delivered in connection herewith and to
perform its obligations under this Agreement and each other document or
instrument delivered in connection herewith and consummate the transactions
contemplated hereby.

 

  (ii) This Agreement and any other document or instrument delivered in
connection herewith constitute a legally valid and binding obligation for IPEF.
Neither the execution or the delivery of this Agreement nor the consummation of
the transactions contemplated hereby will result in violation of: (i) any law
provision or the by-laws of IPEF or any resolution taken by the competent
corporate bodies of IPEF; (ii) any judgement, decree, injunction or arbitration
award rendered or delivered by any Governmental Authority or arbitrator having
jurisdiction or competence upon IPEF.

 

  (iii) No Governmental Approval is required to be obtained by IPEF under the
relevant Law in connection with the execution, delivery and performance of this
Agreement at or prior to the Closing Date.

 

22



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (b) Stock capital of PM and O&S

 

  (i) IPEF is the legal and beneficial owner of no. 77,669,404 shares in PM
representing 76.66% of the issued and authorized share capital of PM. Such
shares are subject to the PM Pledge.

 

  (ii) The shares of O&S are subject to the O&S Pledge.

 

  (iii) There is no agreement or undertaking pursuant to which any Person is or
could become entitled to request the issue of new shares by PM or O&S and/or the
transfer of any of the issued and authorized shares.

 

  (iv) PM and O&S have neither issued: (A) any options (other than the officers
and directors incentive plan agreed with the Senior Banks in the context of the
2012 restructuring), warrants, conversion privileges or rights, purchase rights,
subscription rights, exchange rights or other contracts or commitments which
could require PM and O&S to issue or sell any of its capital stock, (B) any
convertible or exchangeable securities against shares, or (C) any other
securities which could give rise to a capital increase, nor has it issued any
securities granting the right to any amount which PM and O&S might distribute,
or the voting rights in the general meetings of PM and O&S or which could result
in any limitation of the rights attached to the issued shares.

 

  (c) Incorporation and existence of PM and O&S

 

  (i) PM and O&S are duly incorporated, organized and validly existing under the
Laws and have full corporate power and all necessary Governmental Approvals to
carry on their business as currently conducted and to own, lease and operate the
assets and properties used in connection therewith, and no of them has violated
any terms of such Governmental Approvals.

 

  (ii) PM and O&S have not been subject to any insolvency or bankruptcy or
recovery process whatsoever other than the Previous Restructuring Proceedings
and no such process is pending. On the Date of Signing PM and O&S have a
negative equity relevant for the purposes of article 2447 of the Italian Civil
Code.

 

23



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (iii) Copies of the current by-laws of PM and O&S are attached as Schedule 5.1
(c) (iii), which copies are true and complete.

 

5.2 Exclusion of further representations or warranties. It is expressly
specified and agreed upon by the Parties that the representations and warranties
set forth in Section 5.1 are the sole representations and warranties given by
IPEF to Manitex in connection with the Investment contemplated in this
Agreement, with express exclusion of any other implicit representation and
warranty.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES BY MANITEX

 

6.1 Representations or warranties by Manitex. Subject to the provisions of
Section 6.2, Manitex makes to IPEF the following representations and warranties,
and acknowledges that they are correct and true as at the date of execution of
this Agreement and that they shall be correct and true as at Closing.

 

(a) Corporate power and authorizations

 

  (i) Manitex has full corporate power and authority to execute and deliver this
Agreement and each other document or instrument delivered in connection herewith
and to consummate the transactions contemplated hereby.

 

  (ii) This Agreement constitutes a legally valid and binding obligation for
Manitex, and the entry into this Agreement and/or the performance by Manitex of
its obligations hereunder has been duly authorized by means of all corporate
actions taken by the competent corporate bodies of Manitex. No consent,
approval, authorisation, declaration or communication to or from whatsoever
public authority or other entity is required to be obtained or performed by
Manitex in connection with the entering into this Agreement and/or the
performance of any obligation hereunder for the Investment.

 

24



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

(b) Violations

Neither the execution or the delivery of this Agreement nor the consummation of
the transactions contemplated hereby will result in violation of:

 

  (i) any law provision or the by-laws of Manitex or any resolution taken by the
competent corporate bodies of Manitex;

 

  (ii) any judgement, decree, injunction or arbitration award rendered or
delivered by any Governmental Authority or arbitrator having jurisdiction or
competence upon Manitex.

 

6.2 Exclusion of further representations or warranties. It is expressly
specified and agreed upon by the Parties that the representations and warranties
set forth in Section 6.1 are the sole representations and warranties given by
Manitex to IPEF in connection with the Investment contemplated in this
Agreement, with express exclusion of any other implicit representation and
warranty.

ARTICLE 7

COVENANTS

 

7.1 General. During the period between the date hereof and the Date of Closing,
each Party will use its reasonable best efforts to take all actions and do all
things necessary, proper or advisable to consummate, make effective, and comply
with all of the terms of this Agreement and the transactions contemplated
hereunder. Each Party shall cooperate with each other and use commercially
reasonable efforts to satisfy all of the Closing conditions in an expeditious
manner.

 

7.2 Access to information. From the date hereof until Closing, IPEF shall permit
and use its reasonable best efforts to cause PM and O&S to permit, Manitex, its
Affiliates and/or their Representatives to have access at all reasonable times,
to a reasonable extent, and in a manner so as not to interfere with the normal
business operations of PM and O&S, to their premises, properties, management,
employees, personnel, systems, stored data and other information, books,
records, contracts and documents Manitex may reasonably request.

 

25



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

7.3 Conduct of IPEF prior to Closing. From and after the date hereof, and until
completion of Closing, unless otherwise contemplated by this Agreement or
approved in writing by Manitex, IPEF shall not take any action that would
require a resolution of the shareholders meeting of PM (except for the
resolutions to be approved by IPEF in the context of the PM Extraordinary
Shareholders’ Meeting and the PM Ordinary Shareholders’ Meeting pursuant to
Articles 2, 3 and 4.2(c) above) or that may prejudice or affect the consummation
of the Investment, including by way of example approving any resolutions of the
shareholders meeting of PM providing for:

 

  (a) the issuance of new shares other than in the context of the Capital
Increases, the issuance of convertible bonds, bonds with warrants or any other
securities convertible into or exercisable for any shares of capital stock of
PM, any rights, warrants, options, calls or commitments to acquire or related to
any shares of capital stock or other equity interests with respect to PM, any
awards under any bonus, incentive or other compensation plan or arrangement
which would result in the right to receive shares or other equity interests of
PM (including the grant of stock options, stock appreciation rights or other
stock related awards) or modifies or amends any right of any holder of
outstanding shares of capital stock of, or any options with respect to PM;

 

  (b) any extra-ordinary corporate transaction of PM such as mergers, demergers,
spin-offs, disposals of equity interest or businesses other than in accordance
with the Restructuring Plan;

 

  (c) any bonus, award, benefit or other compensation plan or arrangement to any
director or officer of PM different from the directors’ fees set out in Article
3.1 (i) (d) above or any increase or variation of whatever nature of such fees;

 

  (d) the change of the Organizational Documents of PM, save for those necessary
to comply with any mandatory provision of law or to allow the consummation of
the Investment.

 

26



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

7.4 Conduct of business prior to the Closing. From and after the date hereof,
and until completion of Closing, unless otherwise contemplated by this Agreement
or approved in writing by Manitex, IPEF shall use its reasonable best efforts to
cause PM and O&S to conduct the respective businesses in the ordinary course of
business, consistent with past practice.

Without limiting the generality of the foregoing, during the period between the
date hereof and the occurrence of Closing, and unless otherwise contemplated by
this Agreement or approved in writing by Manitex, which consent shall not be
unreasonably withheld or delayed, IPEF shall use its reasonable best efforts to
procure that nor PM or O&S:

 

  (a) issues, sells, pledges, transfers, grants, otherwise disposes of or
encumbers any shares of capital stock or other equity interests of PM and O&S,
convertible bonds, bonds with warrants or any other securities convertible into
or exercisable for any shares of capital stock of PM and O&S or equity
interests, any rights, warrants, options, calls or commitments to acquire or
related to any shares of capital stock or other equity interests with respect to
PM and O&S, any awards under any bonus, incentive or other compensation plan or
arrangement which would result in the right to receive shares or other equity
interests of PM and O&S (including the grant of stock options, stock
appreciation rights or other stock related awards) or modifies or amends any
right of any holder of outstanding shares of capital stock of, or any options
with respect to PM and O&S;

 

  (b) takes any action that would require a resolution of the shareholders
meeting of PM and O&S, except for those resolutions that may be required to
effectuate and carry out the terms and conditions of this Agreement;

 

  (c) borrows from financial institutions, issues any debt securities or
otherwise incurs any indebtedness or guarantees any indebtedness, assumes
guarantee or endorses of any obligations of any other Person other than as set
forth in the Banks Restructuring Agreement;

 

27



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (d) merges or consolidates or agrees to merge or consolidate with any Person
or takes any action with respect to any recapitalization, restructuring
reorganization, liquidation or dissolution of PM and O&S other than the actions
laid out in the Banks Restructuring Agreement;

 

  (e) sells, transfers, leases, mortgages, encumbers, licenses or otherwise
disposes of assets (other than the equity interest in Pilosio under the Pilosio
Transfer Agreement), properties or businesses in any transaction or series of
related transactions; incur, create or assume any Encumbrance on any of the
assets or properties of any company of PM and O&S other than as permitted under
the Banks Restructuring Agreement;

 

  (f) changes the Organizational Documents of PM and O&S, save for those
necessary to comply with any mandatory provision of law;

 

  (g) changes the normal level of inventories or supplies, or alter its practice
or policy in collection of accounts receivable or payment of accounts payable,
other than in the ordinary course of business;

 

  (h) assumes or enters into or renegotiates or renews any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization at, or any employee, of PM and O&S;

 

  (i) makes any loans, advances or capital contributions to, or investments in,
any other Person;

 

  (j) settles any pending or threatened claims, actions, arbitrations, disputes
or other proceedings;

 

  (k) makes any capital expenditure in excess of the amounts set out in the
Restructuring Plan with respect to the relevant timeframe;

 

  (l) acquires (by merger, consolidation or acquisition of shares or assets) any
corporation, partnership or other business organization or division or business
unit or material asset thereof or any equity interest therein;

 

28



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (m) enters into or effectuates any transaction with its Affiliate or any other
related person other than in the ordinary course of business and on arm’s length
terms and/or makes any payment to its Affiliates other than pursuant to
agreements executed before or after the Date of Signing on arm’s length terms,
in the ordinary course of business and consistently with past practice;

 

  (n) (A) makes any change in the terms and conditions of employment of any
director, officer or employee or (B) hires, employs or lays off directors,
officers or employees, other than in the ordinary course of business; grants any
increase in the compensation of their directors, officers and employees; pays or
provides compensation or benefit to its directors, officers and employees other
than in the ordinary course of business;

 

  (o) implements any change in accounting methods, principles, practices or
procedures.

 

7.5 Notice of development. IPEF will give prompt written notice to Manitex of
any material adverse development of which it becomes aware and which may cause a
breach of any of the representations and warranties in Article 5.

ARTICLE 8

INDEMNIFICATION FOR BREACH BY IPEF OF

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

8.1 Indemnification. Subject to the other terms and conditions of this
Agreement, IPEF shall indemnify and hold Manitex, its Affiliates and their
Representatives (collectively, the “Manitex Indemnified Parties”) harmless from
and against any Loss suffered or incurred by any of the Manitex Indemnified
Parties or PM and O&S arising out of or resulting from any breach of, inaccuracy
in, non fulfillment of, or misrepresentation in any representation or warranty,
undertaking, obligation, agreement or covenant of IPEF under this Agreement.

 

29



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

The indemnification related to any Loss as per this Section 8.1 (hereinafter
referred to as “Indemnification”) shall be calculated and paid as provided for
in following Sections of this Article 8.

 

8.2 Limitation to the obligation to indemnify. The Parties agree that
notwithstanding anything to the contrary herein, at law or in equity, the right
to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations shall not be affected by
any investigation conducted with respect to, any knowledge or awareness acquired
for (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Date of Closing, or any
information (other than information Disclosed) furnished to Manitex, its
Affiliates and their Representatives, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
It is understood that in no event IPEF shall indemnify any Manitex Indemnified
Party in case the directors and statutory auditors (sindaci) of PM and/or O&S
eventually refuse to resign from their office and/or refuse to carry out any
actions they are expected to carry out according to this Agreement.

 

8.3 Time limitations. In no event shall IPEF be liable to Manitex under this
Article 8 in respect of any actual or alleged breach of any representations and
warranties contained in this Agreement which is notified to IPEF later than 12
(twelve) months after the Date of Closing.

Any claim made pursuant to the provisions of this Article shall remain valid
until the claimed Loss, if due, has been actually indemnified, notwithstanding
the time limits set forth in this Article 8.3 are elapsed. For the sake of
clarity, it is hereby understood and agreed that any indemnification obligation
in respect of any Loss which constitutes the object of pending litigation under
Article 14 hereof or of a pending judicial dispute or which has not been
determined in the exact amount as at the date of expiration of the aforesaid
time limits, shall also survive and remain in full force and effect until such
time as the relevant proceedings have come to an end and IPEF, if so decided in
the outcome of such proceedings, has paid and discharged such Indemnification in
full. IPEF’s aggregate liability for or with respect to any inaccuracies in or
breaches of any representation or warranty made by IPEF under Article 6 for all
Indemnifications shall not exceed, in any event, an aggregate total amount of
Euro 2.000.000 (two million).

 

30



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

8.4 Handling of Claims—Procedure. Notices of claims under this Article 8 by any
Manitex Indemnified Parties shall be given to IPEF. In case of claims for
inaccuracy in or breach of representations and warranties, such notice shall be
made within the relevant survival period pursuant to Section 8.3. Such notice of
claim shall specify in reasonable detail the factual basis of the claim and a
non-binding estimate of the amount of Losses which are, or are to be, the
subject of the claim (including any Losses which are contingent on the
occurrence of any future event). If Manitex Indemnified Parties fail to give
notice required pursuant to this Section 8.4 within the relevant period
specified in Section 8.3, the Manitex Indemnified Parties shall not be entitled
to make the relevant claim under this Agreement.

ARTICLE 9

INDEMNIFICATION BY MANITEX

 

9.1 Manitex indemnification. Manitex shall indemnify and hold IPEF harmless from
and against any Loss suffered or incurred by IPEF resulting from (i) a breach of
any representation or warranty given by Manitex hereunder or (ii) a breach of
any covenant undertaken by Manitex hereunder including Manitex’s failure to
subscribe for the Manitex Capital Increase and concurrently pay-in the relevant
capital contributions at the terms set out in Article 4 above, upon discharge of
all the obligations set forth in Articles 2 and 3 and the satisfaction or waiver
in writing of the conditions precedent set out in Article 10. Manitex’s
aggregate liability for or with respect to any inaccuracies in or breaches of
any representation or warranty made by Manitex under Article 6 for all
Indemnifications shall not exceed, in any event, an aggregate total amount of
Euro 2,000,000.00 (two million).

To this extent the claim handling procedure set forth in Article 8 shall apply
mutatis mutandis.

 

31



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

ARTICLE 10

CONDITIONS PRECEDENT TO CLOSING

 

10.1 Conditions precedent to the obligations of Manitex. The obligations of
Manitex to consummate the transactions contemplated hereunder shall be subject
to the satisfaction or waiver of the following conditions:

 

  (a) the court will have confirmed the Bank Restructuring Agreement pursuant to
article 182bis of the IBL (omologazione dell’accordo di ristrutturazione dei
debiti);

 

  (b) the board of directors of PM will have confirmed in writing to Manitex
that the decision of the court confirming the Banks Restructuring Agreement
pursuant to article 182bis of the IBL has not been timely challenged under
article 182bis, paragraph 5, of the IBL or, alternatively, that any challenge
have been rejected by the competent Court;

 

  (c) PM’s Extraordinary Shareholders’ Meeting will have approved the Capital
Increases in accordance with the terms and conditions set out in Recital F;

 

  (d) the O&S Extraordinary Shareholders’ Meeting will have approved the O&S
Capital Increase in accordance with the terms and conditions set out in Recital
G.2;

 

  (e) the shareholders meeting of PM and O&S will have approved the respective
financial statements as at 31 December 2013 with the same contents of the draft
financial statements attached hereto as Schedule F(b) and Schedule G(b);

 

  (f) PM will have approved the audited consolidated financial statements of PM
as at 31 December 2013 and the auditing company of PM will have released a clean
opinion thereon save for possible qualifications on the going concern of PM;

 

  (g) the Shareholders Capital Increase shall not have been subscribed in full
within the deadline set by the resolution of the PM’s Extraordinary Shareholders
Meeting;

 

  (h) the auditing company of PM will have released a clean opinion on the
consolidated financial statements of PM (excluding Pilosio and its
subsidiaries), including (i) the statements of income, comprehensive income,
cash flows and changes in equity for the three years ended respectively on
31 December 2011, 31 December 2012 and 31 December 2013 and (ii) the balance
sheets for the two years ended on 31 December 2012 and 31 December 2013 (the “PM
Group carve-out year-end consolidated financial statements”) except for possible
qualifications in respect of PM’s going concern;

 

32



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (i) the directors of PM and O&S will have handed in their resignations by
virtue of a letter executed in the form attached hereto as Schedule 3.1;

 

  (j) the board of directors of PM and the board of directors of O&S will have
convened the respective ordinary shareholders meeting on the Closing Date for
the purpose of electing new directors and possibly statutory auditors (sindaci)
in lieu of those leaving the office:

 

  (k) prior to or at the latest on the date of subscription by Manitex for the
Manitex Capital Increase and subject to payment by Manitex of the consideration
due pursuant to the Assignment Agreements of PM Banks Debts, PM will have cashed
or will cash the purchase price for 100% of the shares in Pilosio set out in the
Pilosio Transfer Agreement;

 

  (l) no order, injunction, judgment or decree issued by any governmental or
judicial authority or other legal restraint or prohibition preventing the
subscription for the Manitex Capital Increase will be in effect;

 

  (m) none of the following events, changes or circumstances shall have occurred
prior to the Date of Closing:

 

  (i) a disruption in the financial, banking, lending, debt or capital markets
or in securities settlement or clearance services in the United States
preventing Manitex from subscribing and/or completing the Manitex Capital
Increase;

 

  (ii) suspension or material limitation in trading in securities in general
preventing Manitex from subscribing and/or completing the Manitex Capital
Increase;

 

  (iii) a Material Adverse Effect (Effetto Pregiudizievole Significativo) as
defined in the Banks Restructuring Agreement, unless cured by the Date of
Closing;

 

33



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (n) prior to the subscription by Manitex for the Manitex Capital Increase and
subject to payment by Manitex of the consideration due pursuant to the
Assignment Agreements of PM Banks Debts, the Pilosio Transfer Agreement shall
have become effective (i.e. the Pilosio’s shares shall have been transferred to
Polo Holdings S.à.r.l., the subsidiary of Columna, thereunder);

 

  (o) prior to the subscription by Manitex for the Manitex Capital Increase and
subject to payment by Manitex of the consideration due thereunder, the
Assignment Agreements of the PM Bank Debts and the Assignment Agreements of O&S
Bank Debts shall have become effective.

 

10.2 Waiver. Manitex may at any time waive in whole or in part and conditionally
or unconditionally the conditions set out in Section 10.1 by notice in writing
to IPEF and Columna.

 

10.3 Deadline. Should the conditions precedent under Section 10.1 not be all
satisfied or waived by 31 January 2015, this Agreement shall be definitively
with no effect.

ARTICLE 11

TERMINATION

 

11.1 Termination. This Agreement may be terminated by written notice to the
other Parties at any time prior to the Date of Closing:

 

  (a) by the written agreement of Manitex and IPEF;

 

  (b) by Manitex, if IPEF shall have breached, in any material respect, any of
its representations, warranties, covenants or other obligations under this
Agreement and such breach shall be incapable of cure or has not been cured
within 10 (ten) Business Days following the giving of written notice of such
breach to IPEF;

 

34



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (c) by IPEF, if Manitex shall have breached, in any material respect, any of
its representations, warranties, covenants or other obligations under this
Agreement and such breach shall be incapable of cure or has not been cured
within 10 (ten) Business Days following the giving of written notice of such
breach to Manitex;

 

  (d) by Manitex, if any of the conditions in Section 10.1 is or becomes
incapable of being satisfied and Manitex has not waived such condition, and the
non-satisfaction is not due to a failure by Manitex to fulfill its obligations
under this Agreement.

 

11.2 Effect of Termination. If this Agreement is terminated pursuant to Article
11.1, this Agreement shall become void and of no effect without liability of any
Party (or its Affiliates or any of its Representatives) to the other Party;
provided, however, that nothing herein shall relieve any Party from liability
for any breach hereof prior to such termination.

ARTICLE 12

ANNOUNCEMENTS AND CONFIDENTIALITY

 

12.1 Press release and announcement. No publicity, release of announcement to
the public concerning the existence, negotiation, execution or delivery of this
Agreement, or any of the provisions contained herein, or the transactions
contemplated hereby or any matter ancillary thereto shall be made by any Party
prior to, or on, or after the Date of Closing, without the prior written consent
of the other Party, as to both form and contents, which consent and approval
shall not be unreasonably withheld; provided, however, that nothing herein shall
prevent Manitex from making any announcement or filing mandatorily required by
Laws or by the rules and regulations of any stock exchange or other regulatory
body having jurisdiction on Manitex.

 

12.2 Confidentiality. Each Party shall maintain in confidence, and shall cause
its Representatives to maintain in confidence, any written, oral, or other
information obtained in confidence from the other Party or PM and O&S in
connection with this Agreement or the transactions contemplated hereunder.

 

35



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

The above restrictions shall not apply to the disclosure of any of the aforesaid
information by a Party, if (a) such disclosure or the furnishing or use of such
information is required by any applicable Law (including, for the avoidance of
doubt, rules or regulations issued by a relevant stock exchange applicable to a
Party), (b) such disclosure or the furnishing or use of such information is
required pursuant to this Agreement, (c) such information is already known to
such Party or to others not bound by a duty of confidentiality or such
information becomes publicly available through no fault of such Party, or
(d) the use of such information is necessary or appropriate in making any filing
or obtaining any Governmental Approvals required for the consummation of the
transactions contemplated hereunder.

ARTICLE 13

MISCELLANEOUS

 

13.1 Joint liability of Columna. Columna hereby agrees pursuant to article 1936
of the Civil Code to guarantee the discharge by IPEF of any and all obligations
of IPEF under this Agreement and to be jointly liable with IPEF for the correct
and timely performance of the transactions contemplated under this Agreement.

 

13.2 Taxes, costs and expenses. Manitex shall bear all the taxes, costs and
expenses incurred in connection with this Agreement other than the fees due by
Columna to its legal and financial advisors, unless agreed otherwise between the
Parties.

 

13.3 Amendment. No amendment to this Agreement shall be effective against any
Party hereto unless made in writing and signed by such Party.

 

13.4 Failure and waiver. No failure to exercise or delay in exercising any right
or remedy under this Agreement shall constitute a waiver thereof. No single or
partial exercise of any right or remedy under this Agreement shall prevent any
other or further exercise thereof or the exercise of any other right or remedy.

A waiver of any term, provision or condition of, or consent granted under, this
Agreement shall be effective only if given in writing and signed by the waiving
or consenting Party and only for the purpose for which it is given.

 

36



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

13.5 Severability. The invalidity for any reason or the unenforceability of any
provisions (or part thereof) of this Agreement shall not affect the validity,
legality or enforceability of any other provisions of this Agreement (or part
thereof); it being agreed and understood by the Parties that if any provision
(or part thereof) is or at any time becomes to any extent invalid, illegal or
unenforceable, the Parties shall negotiate to any possible legal extent and in
good faith such replacement provisions or such changes to this Agreement as may
be necessary to implement the transactions contemplated herein in the manner
originally agreed.

 

13.6 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and may not be assigned by IPEF, Columna or Manitex except
for the right of Manitex under Article 4.4.

 

13.7 Notices and other communications. Unless otherwise provided for in any
other provision of this Agreement, any notice, communication or other document
required or permitted to be given under this Agreement shall be made in writing
and in English and shall be deemed to have been duly and validly given: (a) in
the case of notice sent by registered, certified or express mail or
international courier, upon receipt of same, and (b) in the case of notice sent
by telefax on the date and at the time of confirmation of dispatch; addressed,
in all cases, as follows:

 

  (a) if to IPEF:

IPEF III HOLDINGS N.11 S.A. in liquidation

18, Rue de l’Eau

L – 1449 Lussemburgo

Grand Duchy of Luxembourg

fax +352 22 55 05 29

Attention Mr. Jean–Yves Nicolas

with copy to:

CMS Adonnino Ascoli & Casavola Scamoni

Via Agostino Depretis 86

00184 Rome

Telephone +39 06 47 8151

Fax +39 06 483755

Attention Mr. Paolo Bonolis

 

37



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

  (b) if to Manitex to:

Manitex International Inc.

9725 Industrial Drive

Bridgeview, IL 60455

Telephone: 001 (0) 708 237 2080

Fax: 001 708 430 1335

Attention: Messrs. David Lagevin and Andrew Rooke

with copy to:

Orrick Herrington & Sutcliffe

Corso Matteotti 10

20121 Milan

Telephone: 0039 02 45413800

Fax: 0039 02 45413801

Attention: Ms. Daniela Andreatta

 

  (c) if to Columna to:

Columna Holdings Limited

1 Royal Plaza, Royal Avenue,

St Peter Port, Guernsey GY1 2HL, The Channel Islands

Telefax: +44 (0) 1481 715219.

Attention of Mr. Andrew Carrè

with copy to:

CMS Adonnino Ascoli & Casavola Scamoni

Via Agostino Depretis 86

00184 Rome

Telephone +39 06 47 8151

Fax +39 06 483755

Attention Mr. Paolo Bonolis

or to such other address, facsimile no. or to such other person as any Party
shall have last designated by notice to the other Party in accordance with the
provisions of this Section 13.6.

 

38



--------------------------------------------------------------------------------

IPEF III Holdings n° 11 S.A.

18 rue de l’Eau

L-1449 Luxembourg

 

13. 7 Language; Counterparts. This Agreement shall be executed in the English
language. This Agreement may be executed in counterparts, each of which shall be
deemed to constitute an original but all of which shall constitute one and the
same instrument. Any facsimile copy of another Party’s executed counterpart of
this Agreement (or its signature page thereof) shall be deemed to be an executed
original thereof.

ARTICLE 14

GOVERNING LAW AND JURISDICTION

 

14.1 Governing law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the Laws of Italy.

 

14.2 Jurisdiction. The Courts of Milan shall have exclusive jurisdiction in
respect of any dispute arising out of this Agreement.

*****

As the content of the investment agreement copied above is consistent with our
understandings, we execute this letter in sign of its unconditional and full
acceptance.

Best regards

 

/s/ Emanuela Di Muzio

 

IPEF III Holdings n° 11 S.A. Emanuela Di Muzio

[duly authorized proxy]

 

39